Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 1 of 90 PageID #: 1753




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION



  UNITED STATES OF AMERICA,                    )
                                               )
                     Plaintiff,                )
                                               )
        v.                                     )
                                               ) Cause No. 1:17-CR-0183-TWP-TAB
  BUSTER HERNANDEZ,                            )
                                               )
                     Defendant.                )

                GOVERNMENT’S SENTENCING MEMORANDUM

        The United States of America, by counsel, John E. Childress, Acting United

  States Attorney for the Southern District of Indiana, and Tiffany J. Preston and

  Kristina M. Korobov, Assistant United States Attorneys, hereby files its Sentencing

  Memorandum in support of a sentence of Life Imprisonment for defendant, Buster

  Hernandez. Buster Hernandez is scheduled to be sentenced on March 12, 2021, at

  9:00 a.m.

        I.    INTRODUCTION

        Since beginning in at least 2012, and continuing until the moment of his arrest

  on August 3, 2017, Buster Hernandez (“Hernandez”) sexually exploited, extorted, and

  threatened to kill, rape, and kidnap more than 100 children and adults from across

  the United States and in at least two foreign countries. He threatened to blow up

  schools and buildings, he encouraged children to commit suicide, and he terrorized

  entire communities. Hernandez achieved personal and sexual gratification from his


                                           1
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 2 of 90 PageID #: 1754




  sadistic pursuit to destroy human beings, and he did it because, in his own words, he

  thought it was “fun.”

           Now, Hernandez finally stands before this Court to be sentenced for his

  crimes—crimes that are so horrific that words fail to adequately capture the

  magnitude of the suffering he has caused. Few cases cry out for a sentence of Life

  Imprisonment.       This is one of them.       Hernandez’s deception, degradation,

  domination, control, extortion, and exploitation will impact his victims and their

  families for their lifetimes. His sentence should reflect theirs.

     II.      PROCEDURAL BACKGROUND

           A. The Hernandez Investigation

           In mid-December 2015, and in retaliation for Minor Victim 1’s refusal to

  continue to acquiesce to his sextortion, Hernandez, using the alias “Brian Kil,”

  threatened to bomb Plainfield and Danville High Schools, the Shops at Perry

  Crossing, and a Walmart. The Federal Bureau of Investigation (“FBI”) and the

  United States Attorney’s Office (“USAO”) immediately responded, and devoted

  thousands of hours of manpower to identify and arrest Hernandez. The investigation

  included federal search warrants for hundreds of accounts, the analysis of

  approximately 315 social media accounts, dozens of interviews, a Mutual Legal

  Assistance Treaty (“MLAT”) request, and a Title III investigation.

           As a result of Hernandez’s sophisticated criminal tradecraft and obfuscation,

  it took more than a year a half to identify and arrest Hernandez. Undeterred,




                                             2
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 3 of 90 PageID #: 1755




  Hernandez continued to commit these offenses until the moment of his arrest even

  though he was well aware of the FBI’s investigation.

        Approximately 16 months later, and with the help of Minor Victim 2, the FBI

  was finally able to employ a Network Investigative Technique, and to identify

  Hernandez’s true internet protocol address (“IP Address”). The FBI then spent a

  month analyzing Hernandez’s internet data through a Title III investigation, and

  monitored his residence in Bakersfield, California.

        On August 1, 2017, a three-count, sealed Criminal Complaint was filed in the

  Southern District of Indiana, and a search warrant was authorized in California. The

  Complaint charged Hernandez with sexually exploiting a minor; threatening to use

  explosive devices; and threatening to kill, kidnap, or injure others. On August 3,

  2017, the FBI executed the warrants, arrested Hernandez, and seized numerous

  devices from the home he shared with his girlfriend and her grandmother.

         The Grand Jury first charged Hernandez on September 7, 2017 in a 26-Count

  Indictment, and the FBI and the USAO continued to build their case against him.

  The Government also continued to identify social media accounts attributed to

  Hernandez, and attempted to locate numerous victims throughout the United States

  and in at least two foreign countries.

        The Government knew that Hernandez stored his collection of child

  pornography that he obtained through extortion on either his encrypted hard drive,




                                            3
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 4 of 90 PageID #: 1756




  in his online accounts, or both. 1 So, during the next two and a half year period, the

  FBI attempted to decrypt Hernandez’s devices with the goal of accessing the data to

  identify victims depicted in the images and videos and provide services to them.

  Despite running countless attacks against the devices, the encryption was simply too

  sophisticated, and the codes remained unbroken.

        As the Government continued to cull through the complex web of

  approximately 315 social media accounts attributed to Hernandez, it prepared a

  Superseding Indictment, and the Government continued in earnest to identify

  Hernandez’s numerous victims whose images were spread over hundreds of social

  media accounts.

        B. Hernandez’s Eleventh-Hour Guilty Plea

        On April 9, 2019, the Grand Jury returned a Superseding Indictment against

  Hernandez.    Beginning in late 2019, the Government spent hundreds of hours

  preparing for the two to three-week trial that was scheduled to begin February 9,

  2020. The Government filed numerous pleadings and prepared approximately 465




  1
     Hernandez’s messages contained within Government Exhibits 1-196 included
  messages during which Hernandez distributed images of child pornography of one
  victim to another victim to warn them what would happen to them if they didn’t
  comply with his demands. Hernandez also repeatedly referenced masturbating to
  older images and videos that he had saved. Accordingly, the Government knew that
  Hernandez was able to access his collection at a moment’s notice and must have saved
  it on his encrypted devices or in online accounts that he could easily access.


                                            4
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 5 of 90 PageID #: 1757




  exhibits. The Government also prepared approximately 36 witnesses, including 12

  victim witnesses and 5 experts, to testify. 2

        By late January 2020, the Government had already disclosed its Witness List,

  Expert Disclosures, and trial exhibits. The Court had ruled on nearly all of the

  pending motions in limine.       On or about January 28, 2020, and during trial

  preparation, the FBI was finally able to identify a victim whose information was

  stored on one of the devices that Hernandez failed to encrypt (because he incorrectly

  believed that no evidence existed on it). 3 She is identified as Victim 12 in Exhibits A

  and B. The USAO disclosed the newly identified victim and the direct evidence

  linking her to Hernandez on or about January 29, 2020. The Government moved in

  limine to include the evidence, and Hernandez opposed its admission. On January

  31, 2020, the Court granted the Government’s motion admitting the evidence, and

  the Government then prepared Victim 12 to testify at trial.

        Prior to January 31, 2020, the Government had assembled a mountain of

  evidence proving Hernandez’s guilt. But, the evidence directly connecting Hernandez

  to Victim 12 and an account he used to sextort multiple victims was apparently the

  final straw.




  2
   The Victims were interviewed in preparation for their direct examination on several
  occasions, and endured mock cross-examinations in preparation for trial. The
  Victims were also scheduled to travel to Indianapolis throughout the first two weeks
  of trial, and had mentally prepared themselves to face Hernandez as they testified.
  It was emotionally and physically exhausting for them.
  3
   As set forth in pleadings before the Court, it was only through newly available facial
  recognition technology that the FBI was able to identify the victim.
                                              5
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 6 of 90 PageID #: 1758




        On February 6, 2020, three days before trial was scheduled to begin,

  Hernandez pleaded guilty without a plea agreement to every single count in the

  Superseding Indictment. Given the timing of the plea and the overwhelming nature

  of the evidence, there is ample evidence to conclude that Hernandez didn’t plead

  guilty because he felt remorseful, or because he finally understood and regretted the

  gravity of his crimes. Nor did Hernandez plead guilty because he wanted to spare his

  victims from the trauma of testifying. Hernandez pleaded guilty because he finally

  accepted that he was caught, it was in his own self-interest to plead guilty.

        C. Offenses of Conviction

        The charges to which Hernandez pleaded guilty are set forth below:

        Counts One through Eight charge that the defendant committed the
        offense of Production of Child Pornography, in violation of Title 18,
        United States Code, Section 2251(a).       Counts Nine through Eleven
        charge that the defendant committed the offense of Coercion and
        Enticement of a Minor, in violation of Title 18, United States Code,
        Section 2422(b). Counts Twelve through Seventeen charge that the
        defendant committed the offense of Distributing Child Pornography, in
        violation of Title 18, United States Code, Section 2252A(a)(2). Counts
        Eighteen through Twenty-One charge that the defendant committed the
        offense of Threats to Use an Explosive Device, in violation of Title 18,
        United States Code, Section 844(e). Count Twenty-Two charges that the
        defendant committed the offense of Threats and Extortion, in violation
        of Title 18, United States Code, Section 875(b). Counts Twenty-Three
        through Thirty-Two charge that the defendant committed the offense of
        Threats to Injure, in violation of Title 18, United States Code, Section
        875(c). Counts Thirty-Three through Thirty-Eight charge that the
        defendant committed the offense of Witness Tampering, in violation of
        Title 18, United States Code, Section 1512(b)(3). Count Thirty-Nine
        charges that the defendant committed the offense of Obstruction of
        Justice, in violation of Title 18, United States Code, Section 1512(c).
        Counts Forty through Forty-One charge that the defendant committed
        the offense of Retaliating Against a Witness, in violation of Title 18,
        United States Code, Section 1513(e).



                                            6
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 7 of 90 PageID #: 1759




     III.   THE PSR CORRECTLY APPLIED THE 5-LEVEL ENHANCEMENT
            FOR REPEAT AND DANGEROUS SEX OFFENDERS UNDER
            U.S.S.G. Section 4B1.5(b).

        The United States Probation Officer filed an exhaustive 57-page Presentence

  Investigation Report (“PSR”). As set forth in the PSR, Hernandez’s Adjusted Offense

  Level is 50. Two levels are subtracted for acceptance of responsibility for a total of

  48. An additional 5-points were subtracted under Chapter 5, Part A comment 2 for

  “those rare instances where the total offense level is calculated in excess of 43.”

  Hernandez’s final offense level is 43 and his Guidelines are Life.           Notably,

  Hernandez’s crimes are so serious that he reaches an advisory Guideline sentence of

  Life without a single criminal history point.

        Neither the government nor the defense has an objection to the facts in the

  PSR setting forth the offense and relevant conduct, and personal characteristics of

  the defendant.    The Government agrees with the Probation Officer’s Guideline

  Calculations.

        Hernandez has only one objection to the PSR, namely, that the 5-level

  enhancement for repeat and dangerous sex offenders under Section 4B1.5(b) should

  not apply. Hernandez argues that 4B1.5(B) should not apply because:

        “the enhancement provided for under this Guideline and the notes
        attributed to the definition of ‘prohibited sexual conduct’ is unclear and
        ambiguous as to whether it should apply to the Defendant in this case.
        Specifically, whether or not the enhancement requires the Defendant
        commit a prior offense before committing the prohibited sexual conduct
        in this case.”

  PSR, pg. 56. Hernandez’s objection should be denied.




                                            7
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 8 of 90 PageID #: 1760




        The Sentencing Guidelines state that Section 4B1.5 should be applied, and 5

  levels should be added to the adjusted offense level if:

        “(b) In any case in which the defendant’s instant offense of conviction is
        a covered sex crime, neither §4B1.1 nor subsection (a) of this guideline
        applies, and the defendant engaged in a pattern of activity involving
        prohibited sexual conduct” U.S.S.G. 4B1.5(b).


        There is nothing ambiguous about the application of the enhancement to

  Hernandez. First, Hernandez does not dispute that Counts 1-11 are covered sex

  crimes. Nor could he—because Counts 1 through 11 are covered sex crimes under

  Chapters 110 and 111. As set forth in Exhibits A and B, Hernandez was convicted of

  sexually exploiting and coercing minor victims to produce child pornography under

  Title 18, United States Code Sections 2251(a) and 2422(b)(Counts 1-11). He clearly

  meets the first prong.

        Hernandez also clearly meets the second prong of the application because he

  engaged in a pattern of activity involving prohibited sexual conduct with minors. As

  set forth in the Sentencing Guidelines and the PSR:

        (A) Definition.—For purposes of subsection (b), “prohibited sexual
        conduct” means any of the following: (i) any offense described in 18
        U.S.C. § 2426(b)(1)(A) or (B); (ii) the production of child pornography; or
        (iii) trafficking in child pornography only if, prior to the commission of
        the instant offense of conviction, the defendant sustained a felony
        conviction for that trafficking in child pornography. It does not include
        receipt or possession of child pornography. “Child pornography” has the
        meaning given that term in 18 U.S.C. § 2256(8).

        (B) Determination of Pattern of Activity.—

              (i) In General.—For purposes of subsection (b), the defendant
        engaged in a pattern of activity involving prohibited sexual conduct if



                                             8
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 9 of 90 PageID #: 1761




        on at least two separate occasions, the defendant engaged in prohibited
        sexual conduct with a minor.

                (ii) Occasion of Prohibited Sexual Conduct.—An occasion of
        prohibited sexual conduct may be considered for purposes of subsection
        (b) without regard to whether the occasion (I) occurred during the course
        of the instant offense; or (II) resulted in a conviction for the conduct that
        occurred on that occasion.

        Prohibited sexual conduct includes the production of child pornography. Here,

  Hernandez pleaded guilty to Counts 1-8 (Sexual Exploitation of Children through the

  production of child pornography). Accordingly, Hernandez pleaded guilty to eight

  counts of producing child pornography under Title 18, United States Code, Section

  2251(a) which constitutes “engaging in prohibited sexual conduct with minors on at

  least two separate occasions.” As set forth in the Guidelines, prohibited sexual

  conduct may be considered without regarding to whether it occurred during the

  course of the instant offense or resulted in a conviction for that conduct.

        There nothing ambiguous here.            As the Probation Officer stated in his

  response, the definition of the second requirement for the enhancement, a pattern of

  prohibited sexual conduct, does not require that the defendant commit a prior offense

  before committing the prohibited sexual conduct in the instant offense.               The

  definition of prohibited sexual conduct is provided at Application Note 4(A) of USSG

  §4B1.5 as: “i) any offense described in 18 U.S.C. § 2426(b)(1)(A) or (B); (ii) the

  production of child pornography; or (iii) trafficking in child pornography only if, prior

  to the commission of the instant offense of conviction, the defendant sustained a

  felony conviction for that trafficking in child pornography.” Because the three factors




                                             9
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 10 of 90 PageID #: 1762




   are separated by semicolons, the requirement for each is contained within that

   semicolon.

            In other words, and as set forth in the PSR, the fact that Hernandez does not

   have a prior felony conviction for trafficking in child pornography is irrelevant

   because he needs to satisfy only one of (i) – (iii) above. Hernandez satisfies the second

   factor because the actions alleged in Counts 1 through 8 were a pattern (they occurred

   on at least two separate occasions) of prohibited sexual conduct (production of child

   pornography).

            This guideline applies to offenders whose instant offense of conviction is a sex

   offense committed against a minor and who present a continuing danger to the public.

   The notes explain that there are relevant criminal provisions that provide for

   increased statutory maximum penalties for repeat sex offenders available if the

   defendant previously was convicted of any of several federal and state sex offenses

   (see 18 U.S.C. §§ 2247, 2426). The application is straightforward, applicable to

   Hernandez, and 5 levels should be added.

      IV.      A GUIDELINE SENTENCE OF LIFE IMPRISONMENT IS
               REASONABLE AND APPROPRIATE UNDER TITLE 18, UNITED
               STATES CODE, SECTION 3553(a)

      The Government provides the following summarized account of Hernandez’s

   extensive criminal conduct, some of which is described in the PSR. For any evidence

   discussed below that is not described in the Stipulated Factual Basis (Exhibit A), the

   Change of Plea hearing (Exhibit B), or the PSR, the government offers such

   information by way of factual proffer, to which Special Agent Andrew Willmann of



                                               10
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 11 of 90 PageID #: 1763




   the Federal Bureau of Investigation would testify if called at Sentencing. All of the

   data supporting the proffered information has been disclosed to defense counsel in

   preparation for trial and sentencing. 4

       A. The Nature and Circumstances of Hernandez’s Offenses are so
          Aggravating that a Life Sentence is the only Just Punishment.

                                             Overview

         Buster Hernandez was a resident of Bakersfield, California, who was born in

   1990. Since beginning at least 2012, and continuing until the moment of his arrest

   on August 3, 2017, Hernandez sexually exploited, extorted, and threatened to kill,

   rape, and kidnap more than 100 children and adults from across the United States

   and in at least two foreign countries. 5 As of the evening of February 6, 2020, the

   Government was aware of at least 100 minor victims who complied with Hernandez’s

   extortionate demands, and sent Hernandez images and videos depicting themselves

   engaging in sexually explicit conduct. Hernandez typically began extorting victims

   when they were between the ages of twelve to fifteen years old. He sexually exploited

   some of his victims for years, even after they turned eighteen years old.

         Hernandez deceived his victims, and told them that if they initially complied

   with his demands and sent a few sexually explicit images or videos, then he would

   leave them alone forever. Instead, Hernandez continued to extort them. If victims


   4
    Hernandez does not object to the Government proceeding by proffered information.
   5
     The Government hereby incorporates its sealed filing under docket number 166.
   The Court should consider the facts set forth in docket number 166 under Title 18,
   United States Code, Section 3553(a), but only with respect to whether the Court
   believes it entitles Hernandez to a downward variance. The Court may not consider
   the facts obtained post-conviction as relevant conduct or to his detriment when
   arriving at Hernandez’s sentence.
                                                11
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 12 of 90 PageID #: 1764




   refused to comply, Hernandez frequently posted the sexually explicit images or videos

   of the victims online, or sent them to the victims’ friends and family via the Internet.

   Hernandez also threatened to murder, rape, kidnap, and injure his victims and their

   friends and family.

         Hernandez encouraged some of his victims to kill themselves.             In some

   instances, Hernandez promised that he would disseminate their sexually explicit

   images at their funeral and “trash” their Facebook memorial page if they committed

   suicide.

         Hernandez terrorized communities. He threatened to gun down students and

   bomb their schools, and said that he would kill law enforcement officers and first

   responders who arrived at the scene.       He used counter-intelligence tactics at a

   community forum to make it appear as though he was living among his victims and

   ready to kill them at a moment’s notice.

         Hernandez also tampered with and retaliated against victims and witnesses

   who reported his conduct to law enforcement.        He used sophisticated means of

   obfuscation and encryption, and intentionally destroyed evidence when he was

   arrested.

         Hernandez is a sadistic, vicious, and shrewd predator who derived pleasure

   from the suffering of at least 100 children, their families, and entire communities. As

   he said many times to his victims, he enjoyed committing his crimes. Hernandez is

   a cyberterrorist, and the aggravating nature of his criminal offenses more than merits

   a Life Sentence.



                                              12
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 13 of 90 PageID #: 1765




                                    Hernandez’s Victims

            In this memorandum and during the sentencing hearing, the Court will hear

   specific details about Minor Victims 1-6, 8 through 13, and Victims 7-10. 6 Thus far,

   the Government has only been able to fully identify 24 of the 100 victims about which

   the Government was aware prior to the evening of February 6, 2020. Even though

   the Government does not know their names, we know that the other 76 victims exist

   and that they were sextorted by Hernandez. We analogize the situation to finding a

   mass grave with unidentifiable bodies: We know that victimization occurred, but we

   cannot put identities on the bodies and provide their families with closure. Here, that

   we cannot identify the other individuals whom Hernandez extorted does not lessen

   their suffering. In fact, it likely makes it worse for them because it is likely that they

   have no idea that the perpetrator of their crimes has been arrested. They are left to

   suffer alone, without assistance, and left to wonder whether Hernandez will resurface

   in their lives to continue his torturous exploitation. Many of these victims’ messages

   are included in Government Exhibits 1 through 196 (admitted by the Court prior to

   the February 6, 2020 change of plea hearing). Some of their messages are included

   below.

                                       Minor Victim 1

            Minor Victim 1 was a girl living in Plainfield, Indiana, who was born in May

   1998. She was 16 years old when Hernandez first began sextorting her. According



   6
     Pursuant to the Crime Victim’s Act, victims have opted to either submit letters
   Court, appear in person or virtually to be acknowledged, or to be interviewed by the
   Government in advance of the sentencing hearing.
                                              13
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 14 of 90 PageID #: 1766




   to Minor Victim 1, in high school, she was very involved in extra-curricular activities

   such as dance, coaching gymnastics, and described herself as very close with her

   family. Minor Victim 1 told law enforcement that her image was incredibly important

   to her, and that she aspired to go to college and be an elementary education teacher.

   According to Minor Victim 1, she made good grades, and was considered by her peers

   and school staff to be a good kid and a rule follower. At the time, Minor Victim 1 had

   a Facebook account and her posts made it obvious that she cared about her image,

   activities, and her future.   Hernandez sextorted Minor Victim 1 for approximately

   16 months until her mother discovered what had been happening and contacted the

   police. In retaliation, Hernandez distributed Minor Victim 1’s nude or partially nude

   images, threatened to kill Minor Victim 1, her family and boyfriend, and threatened

   to blow up her school and several buildings in or near her town.

         Minor Victim 1 was ostracized by her community as a result, and was forced

   to spend months of her senior year being home schooled because too many parents

   feared that her return to Plainfield High School would be a safety issue for other

   students.

                                      Minor Victim 2

         Minor Victim 2 was a girl living in Brownstown Charter Township, Michigan,

   who was born in September 1997. She was 12 or 13 years old when Hernandez first

   began sextorting her. According to Minor Victim 2, she is from an incredibly close

   family. Her parents are still married and she has three, younger siblings. In junior

   high and part of high school, Minor Victim 2 was involved in competitive dance.



                                             14
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 15 of 90 PageID #: 1767




   According to Minor Victim 2’s mother, she was a good student, and frequently posted

   about her activities online.

            Hernandez sextorted Minor Victim 2 for nearly 5 years. His messages to Minor

   Victim 2 were particularly cruel and humiliating, and Hernandez demanded she

   perform numerous degrading sex acts. On several occasions, Hernandez threatened

   to sextort and rape Minor Victim 2’s sisters, and even posted some of her child

   pornography.

            Hernandez sextorted Minor Victim 2 until June 2017 when the FBI

   approached her and asked for her assistance. At the FBI’s request, and in an effort

   to finally uncover Hernandez’s true identity, Minor Victim 2 agreed to upload a non-

   pornographic video (Gov. Ex. 1500) containing a Network Investigative Technique

   (“NIT”). 7 Unbeknownst to Hernandez, the NIT finally revealed his true IP address

   which the FBI could trace to his home in Bakersfield, California.

            Importantly, Minor Victim 2 and her family knew that if they assisted law

   enforcement that Hernandez would retaliate, and he did. In retaliation, Hernandez

   threatened to kill Victim 2 and her entire family, and rape, kidnap, and kill her minor

   brother. (Gov. Ex. 2002-2005). His messages are included in this memorandum, and

   are indicative of the terror he inflicted not only on Victim 2 but on so many other

   families from around the country.




   7
       The Government will play the video at the sentencing hearing.

                                                 15
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 16 of 90 PageID #: 1768




                                           Victim 3

          Victim 3 was an 18-year-old girl living in Indianapolis, Indiana, who was born

   in April 1996. She was just out of high school when Hernandez began extorting her.

   According to Victim 3, she worked at a restaurant and had done well in high school.

   Back then, Victim 3 planned to go college. Hernandez sextorted Victim 3 for nearly

   3 years. During the three years Hernandez sextorted Victim 3, he vacillated between

   monstrous and magnanimous. As shown in Gov. Ex. Charts 1-4, over a three-year

   period, Hernandez messaged Victim 3 incessantly, would “go quiet” for a while, and

   then resurfaced out of the blue to terrorize her. As set forth in Dr. Reid Meloy’s report

   (discussed in more detail below), Victim 3 likely suffered from traumatic bonding as

   a result.

          Hernandez’s psychological ploys were so damaging, and his control over his

   victim was so absolute, that he convinced Victim 3 to attend a Plainfield Community

   Forum and “spy” for him.     During each interview and preparation session with the

   Government, Victim 3 wept uncontrollably when discussing her presence at the

   forum.

                                       Minor Victim 4

          Minor Victim 4 was a girl living in Monrovia, Indiana, who was born in March

   1999. Minor Victim 4 was a high school student when the extortion began in the

   summer of 2014. According to Minor Victim 4, she was very close to her mother. Her

   sextortion lasted until the winter of 2014.




                                              16
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 17 of 90 PageID #: 1769




                                      Minor Victim 5

            Minor Victim 5 was a girl living in the Southern District of Indiana, who

   was born in April 1999. Her victimization began in late junior high or high school.

   She is from a very small town in Indiana.

                                      Minor Victim 6

         Minor Victim 6 was a girl living in Fortville, Indiana, who was born in March

   1999. Hernandez extorted her using nude images that Minor Victim 6 had sent to

   her boyfriend. This time, Hernandez actually had the images as he had obtained

   them as a trade from her boyfriend, who is now deceased. Minor Victim 6 also came

   from a small town, was known to be a good kid, and the daughter of a single mom.

   She refused to comply with defendant’s requests and he immediately posted her nude

   images on a fake Facebook page.

                                     Minor Victim 11

         Minor Victim 11 was a girl living in Florida, who was born in 1998. According

   to Minor Victim 11, she is very close with her family, and has three siblings. Her

   parents are still married. Minor Victim 11 was first sextorted in 2011 when she was

   15 years old. She was a sophomore in high school and played competitive sports.

   Like the other victims, she often posted about her activities on Facebook.

                                     Minor Victim 12

         Minor Victim 12 was a girl living in Virginia, who was born in 2001. She was

   13 years old when Hernandez sextorted her. According to Minor Victim 12, she was

   from a very close family. When Minor Victim 12 was interviewed in 2020 (6 years



                                            17
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 18 of 90 PageID #: 1770




   after her sextortion), she was still wearing the same unique necklace that officers

   used to identify her. She explained that her mother gave her the necklace, and she

   has never taken it off. According to Minor Victim 12, in October of 2014, she had

   previously and consensually shared nude images of herself with someone named

   “Jimmy” (later identified as Hernandez) online. Later on, Hernandez messaged her

   through an alias account and threatened to post the same nude images of her on the

   Internet. Minor Victim 12 told her mother and they called the police.

            According to Minor Victim 12 and her mother, the police officer accused Minor

   Victim 12 of lying, threatened her with juvenile detention, and told her that she was

   just as guilty as the person her sextorted her. 8 In retaliation for alerting the police,

   Hernandez posted Minor Victim 12’s nude images on Twitter under her name.

                                        Minor Victim 13

            Minor Victim 13 was a girl living in Washington County, Maryland, who was

   born in January 1999. She was 14 years old and a freshman in high school when

   Hernandez first began sextorting her. According to Minor Victim 13, her family is

   very close and she and her sister have lived with their grandparents since they were

   very young. Minor Victim 13 participated in extra-curricular activities such as drama

   and band, and helped with special education children as a volunteer for the Special

   Olympics. Minor Victim 13 worked hard and successfully graduated 1 year early

   from high school.




   8
       The police report corroborates their account.
                                               18
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 19 of 90 PageID #: 1771




                    Hernandez Used Social Media to Target his Victims

         These nine young women have never met one another, and yet they share a

   terrible bond. As shown in Gov. Ex. 1 – 196, 9 Hernandez trolled his victims’ social

   media accounts to learn information about them so that it would appear as though

   he knew them personally and could harm them at any moment. Additionally, many

   of Hernandez’s victims’ social media posts made it clear to Hernandez that they were

   from loving families making it more likely that they would be susceptible to extortion.

   In other words, Hernandez capitalized on the fact that his victims cared about their

   image and reputations, and that they loved their families.

                                       Other Victims

         In retaliation for their assistance to law enforcement and refusal to comply

   with his demands, Hernandez threatened to kill and/or rape Minor Victim 1’s mother

   and then 8-year old sister (Victims 7 and 8), and her former boyfriend (Victim 9). He

   also threatened to blow up and shoot Minor Victim 1’s entire high school.

         In retaliation for their assistance to law enforcement and refusal to comply

   with his demands, Hernandez also threatened to kill and rape Minor Victim 2’s

   mother, father, two teenage sisters, and 8-year-old brother.           Hernandez also

   threatened to kill Plainfield Schoolboard member Mark Todisco, who is Victim 10,

   and Mr. Todisco’s wife.




   9
    The Court admitted Government Exhibits 1-196 prior to trial. The data is voluminous.
   The United States has attached as Exhibits accounts from which it has quoted.

                                              19
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 20 of 90 PageID #: 1772




         Hernandez’s threatened to blow up Plainfield and Danville High schools, the

   Shops of Perry Crossing, and Walmart, and to kill everyone inside. Hernandez

   threated to kill police officers and first responders who responded to the bombings.

                        Categories of Offense and Relevant Conduct

         As set forth above, during his change of plea hearing, Hernandez admitted to

   the 1) Sexual Exploitation of at least 100 Minor Victims through Extortion; 2) the

   Production, Distribution, Receipt, and Possession of Child Pornography; 3) Extortion

   and Threats to Use Explosive Devices and Injure minors, adults, law enforcement

   officers, and first responders; Witness Tampering and Retaliation Against Victims 1-

   7 and their families; 5) and Obstructing Justice. The Government will summarize

   each of the categories of Hernandez’s criminal offense and relevant conduct below.

         The sextortion of approximately 100 minor victim alone merits a Life sentence

   particularly given Hernandez’s wanton cruelty.      But, Hernandez’s crimes go far

   beyond sextortion.      He brought the Plainfield, Danville, and surrounding

   communities to their knees with his terroristic threats. Even after schools and

   buildings reopened, parents kept their children home, kids carried clear backpacks,

   and a people blamed the administration, law enforcement, and tragically, even Minor

   Victim 1. Children, parents, business owners, and entire communities suffered and

   lived in fear until Hernandez was captured. Many of his victims still experience

   trauma when they hear a message appear on their phone.

         Hernandez’s reprehensible crimes deserve the most serious punishment. His

   victims and the public deserve to know that he will never be free.



                                            20
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 21 of 90 PageID #: 1773




         1. The Defendant’s Sexual Exploitation of at least 100 Minor Victims
            through Extortion.

            As set forth above, for approximately 5 years, Hernandez sexually exploited

   and extorted at least 100 minor victims. His tactics were ruthless. Hernandez

   employed deception, fear, control, degradation, and time pressure to coerce his

   victims. His victims never stood a chance against him because Hernandez had all of

   the power. He was an adult with unlimited time and resources. He was smart. He

   was experienced, and unlike the minor victims he exploited and exposed, his

   sophisticated criminal tradecraft allowed him to hide like a coward behind aliases

   and internet protocol address obfuscation. As a result, most victims complied over

   and over to his sadistic demands, and said nothing to their families or to law

   enforcement. Hernandez’s crimes can easily be described as psychological torture

   and are indicative of the wanton cruelty he inflicted upon so many children and their

   families.

            Below, the Government has set forth the means and methods by which

   Hernandez coerced his victims to produce sexually explicit images and videos of

   themselves through extortion, and has provided detailed examples recovered from

   Hernandez’s accounts. 10




   10
        The defendant admitted to these facts at the change of plea hearing.


                                              21
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 22 of 90 PageID #: 1774




                   i. Hernandez’s Use of 315 Alias E-mail and Social Media Accounts
                      through an Obfuscated Internet Protocol Address

         Hernandez used a complex web of at least 315 alias E-mail and social media

   accounts known to the Government prior to February 6, 2020 to sextort his victims. 11

   Hernandez couldn’t use accounts that could be traced to him so he used aliases (and

   other methods of obfuscation discussed in more detail below). His victims never knew

   his real name, and he never shared his photograph. He was a nameless, faceless

   perpetrator who terrorized them through their devices.

         Of the 315 accounts, the Government had admitted through motion in limine

   196 of them to use at Hernandez’s trial. The names of the accounts were attached as

   an addendum to the Government’s Version of the Offense and included in the PSR.

                  ii. Hernandez used the “Spaghetti Method” to Send Lures to
                      Thousands and Thousands of Prospective Victims

         Using his alias accounts, Hernandez contacted individuals (most often minors)

   by sending a private message, and saying, for example, “Hi [Victim Name,] I have to

   ask you something. Kinda important.” Hernandez then told the prospective victim,

   “How many guys have you sent dirty pics to cause I have some of you?” Hernandez’s

   message is commonly referred to in law enforcement as a “lure” or “hook,” and

   Hernandez used his lure to trick his victims into believing that he already possessed

   nude images of them.




   11
     All accounts were produced in discovery, and 196 of the 315 accounts were
   introduced as evidence by the Government prior to the scheduled trial, and were
   admitted by the Court prior to February 6, 2020.
                                            22
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 23 of 90 PageID #: 1775




         The lure worked often, but not always. So, Hernandez used what’s called the

   “spaghetti method.” 12   In order to receive the most responses, Hernandez sent his

   lure to thousands of potential victims from around the United States. Hernandez’s

   prolific use of the “spaghetti method” is demonstrated below in snippets from only

   four of Hernandez’s 315 accounts, and capture only a few minutes in a day:

                   Hernandez Account Closed Door – 100004326708345




   12
     The “spaghetti method” references throwing as much spaghetti as you can on a wall
   to see what sticks. Here, Hernandez sent as many lures as possible to get as many
   victims as he could to respond, or “stick.”
                                            23
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 24 of 90 PageID #: 1776




                  Hernandez Account Color Rain-100008337164543




                  Hernandez Account More Less - 100007367475467




                                        24
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 25 of 90 PageID #: 1777




                     Hernandez Account Plot Draw - 100008069378451




         The level of discipline and criminal devotion required to continuously open,

   monitor, and keep organized 315 accounts and continuously message dozens of

   victims at a time is stunning. Not surprisingly, and as shown by the Government’s

   Title III investigation and surveillance of Hernandez during the Summer of 2017,

   Hernandez devoted about a dozen hours a day to sextorting minor victims. He didn’t

   have a job. He didn’t possess a driver’s license or credit card. He barely left his house.

   Instead, Hernandez lived off of his devoted girlfriend, and dedicated his adult life to

   his sadistic exploits. Rather than work or put his computer skills to use in a positive

   way, Hernandez spent all day, every day, creating alias accounts, sending out lures

   to thousands of minor children, responding to their messages, downloading their child




                                              25
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 26 of 90 PageID #: 1778




   pornography, “exposing” them to their families if they refused to comply, threatening

   to kill them and their families, and masturbating to their images and videos. 13

                  iii. Coercion and enticement through psychological tools of deception,
                       false promises, fear, control, and time pressure

         After Hernandez sent his lure, the prospective victims either ignored

   Hernandez or engaged in further conversation. If the potential victims responded,

   Hernandez demanded that they send him sexually explicit images or videos of

   themselves, or else Hernandez would send the sexually explicit images or videos that

   he claimed were in his possession to the potential victims’ friends and family (also

   known as “sextortion”).

         Hernandez knew that not every victim would respond. He knew that not every

   potential victim would believe him. But, he banked on the fact that many victims

   would be too scared to not respond. He also banked on the fact that by the time

   minors reach a certain age, there was a strong likelihood that they have consensually

   shared a nude, or partially nude image of themselves with a significant other. 14 Put

   another way, Hernandez used their youthful indiscretions against them. This was



   13
      Hernandez often told his victims that he masturbated to their images, and agents
   found numerous semen-soaked tissues near his bed and computer when he was
   finally arrested on August 3, 2017. Gov. Ex. 809.
   14
      While experts differ on statistics, a research report in the June 2019 edition of
   JAMA Pediatrics found that at least one in four teens receive sexually explicit texts
   and emails. At least one in seven teens send “sexts” According to Common Sense
   Media, teens engage in this behavior as part of their normal, sexual and psychological
   development in a digital age. They do it to as a joke, show off, to entice someone, to
   show interest in someone, or to prove commitment. According to the same study,
   teens’ developing interest in sex, an impulse to experiment, and apps that make
   sexting easy -- and acceptable -- create an environment that some teens find
   irresistible. Hernandez capitalized on this behavior.
                                            26
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 27 of 90 PageID #: 1779




   particularly damaging to some of Hernandez’s minor victims because they often

   blamed themselves for their own victimization. Of course, Hernandez intentionally

   added to their self-blame by calling them “sluts” and “whores.”

          For example, and according to Minor Victims 1, 2, 4-6, and 11, and Victim 3,

   they had previously shared clothed, but provocative, or partially clothed or nude

   images of themselves to their boyfriends. When Hernandez falsely claimed to have

   the “nude” images, and threatened to share them with their families, they all chose

   to comply with Hernandez’s demands rather than risk their parents’ disappointment.

   Indeed, nearly all of Hernandez’s identified victims have told the Government that

   the fear that their loved ones, teachers, and friends would look at them differently

   caused them to spend years suffering in silence. Cruelly, Hernandez often teased his

   victims by asking them what their loved ones would think of their sexually explicit

   conduct—even though Hernandez was the person forcing them to engage in it against

   their will.

          Below is just one example of how Hernandez used deception, false promises,

   fear, control and time pressure against Minor Victim 1 on September 4, 2014:

          Def.: hi [Minor Victim 1] I have to ask you something. kinda
          important.

          Minor Victim 1: Okay

          Def.: How many guys have you sent dirty pics to because I have some
          of you.

          Minor Victim 1: Who is this
          Minor Victim 1: And like 2




                                            27
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 28 of 90 PageID #: 1780




         Def.: yeah i figured it was more. I already know at least 1 of the guys
         you sent too since thats who I took from.

         Minor Victim 1: What
         Minor Victim 1: What do I need to know
         Minor Victim 1: And who is this

         Def.: Why would I tell you that? I took without permission. I could get
         in a lot of trouble if it leads back to me. You would just snitch

         Minor Victim 1:     I wouldn't snitch

         Def.: Can you keep whatever I tell you about it between me and you?

         Minor Victim 1:     I promise

         Def.: i dont know if i trust that but ok we can talk about it. I'll text
         you.

   Gov. Ex. 209. During the same exchange, Hernandez used false promises, threats,

   and time pressure.

         Minor Victim 1: “Please don’t show anyone.”

         Def.: “And if I do decide to show your friends and family? What do you
         think everyone would say about you?”

         Minor Victim 1: “Friends and family please no.”

         Def.: “I want more pics of you. New ones taken right now.”

         Minor Victim 1: “Like sexual pics?”

         Def.: “yes”
         Def.: “do it and I’ll drop everything.”

   Gov. Ex. 210.

         Here, Hernandez used his infamous lure, and tricked Minor Victim 1 into

   believing that he had nude images of her (which he did not). He then falsely promised

   Minor Victim 1 that he would keep whatever she sent between them and demanded

                                             28
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 29 of 90 PageID #: 1781




   a “new” and completely nude picture of her standing in front of a mirror, immediately.

   Gov. Ex. 209. Hernandez also threatened to expose Victim 1 to her family and friends,

   and lied to Victim 1 promising that he would drop everything if she complied.

   Hernandez also used time pressure. He said, “new ones taken right now” and was

   messaging Minor Victim 1 relentlessly from three alias accounts at once. Gov. Ex.

   209, 210, 211.

         Minor Victim 1 pleaded with Hernandez, “please I don’t want to send one with

   my face in it.” Hernandez said, “That’s what I want next. You have a pretty face. It

   ruins it when you cut I out. I promised you everything will be deleted.” Gov. Ex. 209,

   210, 211. Of course, that was a lie.

         According to Minor Victim 1, she believed that Hernandez was being truthful,

   and that he somehow possessed the images that she had consensually shared with

   her high school boyfriend. According to Minor Victim 1, the idea that her parents,

   friends, and teachers would find out that she had engaged in that behavior so

   horrified her that she sent a complete stranger—Hernandez—a nude image against

   her will in the hopes that he would go away and leave her alone. Minor Victim 1 was

   only 16 years’ old. She panicked.

         The first image Minor Victim 1 produced as a result of Hernandez’s extortion

   is the subject matter of Count 1.

         An image dated 9.5.2014, ending in14964_n.jpg, depicting Victim 1
         using a cellular telephone to take a picture of herself in a bathroom
         mirror. Victim 1 is seen standing in front of the mirror, completely nude,
         and Victim 1’s face, breasts, and vagina are clearly visible.




                                            29
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 30 of 90 PageID #: 1782




           Minor Victim 1’s story is but one of 100.        Below are messages between

   Hernandez and Minor Victim 5: 15


           Def.: first off. What if i decided to show all your friends and family? big
           deal or no? what do you think everyone would say about you?

           Minor Victim 5:     Yeah its a big deal. And they wouldnt think think to
           good of me..

           Def.: I guess that would be fucked up but I want to see what everyone
           will say about you. should be interesting

           Minor Victim 5:   Tell me who u are. Im not gonna say anything. And
           how do u know they are me?

           Def.: ok i will prove that its you. I'll post them on facebook like i
           planned. I'll include all the information i have as well. That should prove
           to everyone.

           Minor Victim 5:     Why are you doing this? What did I ever do to you?

           Def.: So what do you think I should do instead? just not show anyone?
           delete? thats asking a lot.

           Minor Victim 5:     What did I do to you for you to want to do this?

           Def.: i dont need a reason. I can do whatever the fuck i want just for
           fun? what are you gonna do about it? cry?

           Minor Victim 5:     What do u want from me?

           Def.: i'll delete but I want something in return. I want more pics of you.
           new ones taken right now. do that and I'll delete everything and drop it.

           Below are messages between Hernandez and Minor Victim 6: 16

           Def.: ok we can talk about it. I haven't shown anyone just yet but that's
           what we need to talk about mostly.

           Minor Victim 6:     Okay can we you tell me who you are first? I'll keep
           it between us




   15
        Messages between Hernandez and Minor Victim 5 are taken from Gov. Ex. 201.
   16
        Messages between Hernandez and Minor Victim 6 are taken from Gov. Ex. 207.
                                               30
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 31 of 90 PageID #: 1783




         Def.: no thanks. you still have not answered my earlier question. what
         do you think all your friends and family will say about you?

         Minor Victim 6:    I don't know. I only sent that to my boyfriend. And
         we dated for a Long time. Just tell me who you are please

         Def.: why dont you think for a second? why would i tell you who i am if
         im planning on showing everyone?

         Minor Victim 6:     Why are you planning on showing everyone anyone
         what did I do to you?

         Def.: so you dont know what everyone will say about you? there is video
         of you
         masturbating.
         Def.: you never done anything to me. I guess that would be fucked up
         if i did. But I want to see what everyone would say about you. should be
         interesting.
         Def.: [friend of Minor Victim 6] just texted me so now i know you are
         telling people. Yeah you're fucked. Im going to ruin you.

         Minor Victim 6: I don't even know who you are!

         Def.: :).
         Def.: get on your facebook. You are missing the show
         Def.: last chance. do what i asked and I'll stop now
         Def.: you cant escape. You cant hide. I promise you. I will show every
         single person who has ever met you. I promise you that
         Def.: blocking or deleting your facebook wont work. already added your
         friends. already messaged your family. im waiting for replies

         According to Minor Victim 11, she eventually realized that Hernandez had

   tricked her.

         Minor Victim 11: yeah I figured your lies out the next day already after
         I sent you pictures. and thanks for ruining my life.

         Def.: and what lies did you figure out? I think you are to dumb to figure
         anything out.

         Minor Victim 11: that helps the fact that I'm already hard on myself for
         that reason.



                                            31
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 32 of 90 PageID #: 1784




         Def.: forget it. I just realized i dont care what you have to say. I wated
         enough time Def. talking to your skanky ass too much today. k take
         your clothes off.

         Minor Victim 11: I’m not a slut !

         Def.: then how did I end up with pics of you in the first place? how did
         a bunch of guys end up with them.

         Minor Victim 11: you're the only guy that I've sent to

         Def.: nope. you sure as hell didnt send them to me. I got them from
         someone else.

         Minor Victim 11: I swear I've only ever sent nudes to you I've sent bra
         and underwear but that's it

         Def.:     thats what im referring too

         Minor Victim 11: Enjoy. from who I honestly don't even care there's
         nothing I can do

         Def.: no skank. lets continue now. i dont got all night. I got a life, unlike
         you

   Gov. Ex. 200.

         Minor Victims 1 through 6 and 11’s stories are only seven of 100 examples.

   When interviewed, Minor Victims 1, 2, 3, 4, 6, 11, and 13 told the Government during

   witness preparation that they wished beyond anything that they had asked for help

   instead of sending that very first image.

         Hernandez’s use of time pressure continued throughout the years he sextorted

   his victims. Victims frequently pleaded with Hernandez that they couldn’t deliver

   the images and videos he requested on his timetable because, for example, their

   parents were home, they were at volleyball, school, or some other activity. Minor

   Victims 1, 2, and 11 told the Government that they attempted to slow things down


                                                 32
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 33 of 90 PageID #: 1785




   and used delay tactics in an often-fruitless effort to limit the number of images and

   videos they were forced to send to Hernandez. But, Hernandez didn’t care and

   typically increased the pressure on them to respond immediately. As the Court will

   undoubtedly note reading portions of his messages, Hernandez responded harshly to

   any attempt by his victims to stand up for themselves, refuse to comply, or even

   behave it what he believed was “rude” manner.         Unless they were completely

   subservient and immediately compliant, he doubled down and punished them

   severely. After a while, some just gave up.

         Def.: hey. continue later today

         Minor Victim 1: Maybe

         Def: what do u mean maybe? ;(

         Minor Victim 1: I have so much going on right now I have finals to study
         for tons of homework dance performance I don't have Time to deal with
         you

         Def.: Thats not very nice. you have to much attitude.
         Def.: u are mean so im gonna be mean back. you have to continue right
         Def.: now!!!! so go find a bathroom fool
         Def.: start

         Minor Victim 1: Dude I'm at school

         Def.: find bathroom like i said dude

         Minor Victim 1: Heck no

         Def.: refusing to do what i ask? aww hell naw. we gotta huge problem
         right now.

         Minor Victim1: I will send later tonight be I'm not sending at school I
         can't send at school what if someone walked in and caught me




                                            33
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 34 of 90 PageID #: 1786




         Def.: you should have thought about that before you wanted to be a rude
         bitch. hurry tf up and get on it idgaf

         Minor Victim 1: I wasn't being rude I was being honest I'm just really
         stressed

         Def.: start with 1 normal. then I'll give u a list so you can go quick

         Minor Victim1: I will when I get home

         Def.: now.
         Def.: hurry tf up. you think im playing with your bitch ass?

         Minor Victim 1: Ik your not playing but neither am I

         Def.: this is gonna end bad....you have 5 minutes to send what i asked.

   Gov. Ex. 210.

         Over a period of five years, Hernandez also frequently used time pressure

   against Minor Victim 2. For example, Hernandez over a series of messages in 8

   minutes, told Minor Victim 2:

         Def: “start. make the video at least a minute long. avoid glare like last
         time.”
         Def.: “dont cut out head. be sexier! grab your tits and ass a little if you
         have to.”
         Def.: “length is important make sure its at least 1 min. tell me whens its
         uploading so I can tell you whats next.
         Def: is the first uploading?

         Minor Victim 2: “No I'm waiting for my parents to fall asleep and I'm
         doing my hwk”

         Def: “dont you think you should tell me that?”
         there is a lot i want tonight. i texted you early enough. either im getting
         everything tonight or tomorrow I'll take it out on you. letting you know
         now.

         Minor Victim 2: “Hmm well my parents aren't going to sleep and I'll be
         at the kalahari with my family all weekend and idk what to do”



                                             34
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 35 of 90 PageID #: 1787




         Def: “Im not going to bother you at all this weekend. just get everything
         done tonight.”

         Minor Victim 2: “Okay I'll start in a little cause my 'rents”

         Def: “dude. you realize you are on last last chance right?”
         Def.: “ehh. I kinda hope you do fuck this. give me a reason to show
         everyone and be done with all this shit. :P”

   Gov. Ex. 213.

         Hernandez pressured victims to produce images and videos even when they

   told him that their family members were ill or dying. For example:

         Def.: so? you still can. and you have to. we got like nothing done. so it
         has to be now

         Minor Victim2: No I can't dude. Me and him are already about To go to
         bed I'm not doing this while he is here. Also I get out of dance earlier at
         like 830 tomorrow so tomorrow is better. I can't tonight today has been
         horrible. 2 people that are really important to me are about to die. They
         are in the hospital. Just give me the night off

         Def.: you were on your last chance and still nothing has been done. there
         is no waiting or chances after last. thats it

         Minor Victim 2: Please just give me the night off

         Def.: tomorrow then. start before 9. it will be even more. no matter what
         it has to be done tomorrow. deal?

         Minor Victim 2: Yep.

         Def.: hey [Minor Victim 2]
         Def.: [Minor Victim 2] *
         Def.: hay hay-hay
         Def.: im back to torture you some more

   Gov. Ex. 213, 214.

         Minor Victim 1: I'm at the hospital my great grandma is dying

         Def.: alright? so what time are you gonna be home?

                                             35
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 36 of 90 PageID #: 1788




         Minor Victim 1: Not sure

         Def.: well im glad you arent still mad at me. and I'll text you around
         10ish
         Def.: hello
         Def.: [Minor Victim 1]
         Def.: what happened last night?
         Def.: hey
         Def.: you absolutely need to do this today.
         Def.:[Minor Victim 1].
         Def.: [Minor Victim 1]
         Def.: hey after class
         Def. : I cant allow you to not respond and not do what i ask
         Def.: hey i want 2 tonight.
         Def.: I need you to text me back and say okay or no...
         Def: hey.
         Def. : hey [Minor Victim 1]. can you please respond.
         Def.: i dont wanna hurt you. but you're leaving me much choice.
         Def.: i know you read what i sent to you on facebook right now. seriously
         dont make me do this to you.
         Def.: someone on your facebook read it, thats for sure. *shrugs*

   Gov. Ex. 213, 214.

         Hernandez’s methods worked. Since at least 2012, at least 100 minor victims

   complied with Hernandez’s demands and sent Hernandez images and videos

   depicting themselves engaging in sexually explicit conduct. Hernandez typically

   began extorting victims when they were between the ages of twelve to fifteen years

   old. Hernandez sexually exploited some of his victims for years, and continued to

   extort them even after they turned eighteen years old.       Hernandez relentlessly

   messaged some of his victims, such as Minor Victim 2, almost every single day for

   nearly a four to five-year period (from 2012 to August 3, 2017). (Exhibits A, B, and

   Gov. Ex. Charts 1-4).




                                            36
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 37 of 90 PageID #: 1789




          Hernandez’s relentless messaging was particularly damaging. Gov. Ex. Charts

   1-4 show the frequency with which Hernandez messaged Victims 1, 2, 3, and 11. 17 Of

   course, there were periods of time (sometimes days or weeks) during which

   Hernandez fell silent. As set forth in Dr. Reid Meloy’s report filed at Docket Number

   170, this resulted in traumatic bonding. Hernandez created a clear power differential

   between the victimizer and the victim, and 2) the unpredictable use of negative

   reinforcement (withdrawal of punishment). According to Dr. Meloy, the punishment

   in this case is not only found in the communications with the victims, but also the

   unpredictable amount of time between the communications when Hernandez would

   be silent. None of the victims knew when they would hear from him again with an

   immediate sexual demand, likely maintaining their anxiety, fear, and hypervigilance

   between contacts. Traumatic bonding contributes substantially to our understanding

   of many enigmatic social situations, such as the reason why some battered women

   have such a difficult time leaving the relationship and the batterer, and often return,

   even when controlling for such variables as income and social support. See Docket

   170.

                   iv. Hernandez’s Controlled his Victims and Gave Precise Instructions
                       on the Type of Child Pornography they Produced

          Hernandez sent victims specific instructions on precisely what kind of images

   and videos he wanted his victims to produce. His requests almost always began with

   nude “selfies” in a mirror, but progressed overtime to forced acts of penetration of the



   17
     The charts only summarize some of the account data. For example, Minor Victim
   2’s sextortion began in 2012.
                                             37
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 38 of 90 PageID #: 1790




   vagina and anus with objects such as brushes. Many victims told Hernandez that he

   was asking them to do things that they had never done before. He didn’t care.

            For example, in messages between Hernandez and Minor Victim 4 18, he said,

   “want to see you fuck your brush handle.” She said, “Oww it’s kinda pointy.” He

   responded, “unless you wanna fuck yourself with what you normally fuck yourself

   with. I know for a fact you fuck yourself with stuff.” She said, “No I really don’t I've

   never put anything else inside of my but my fingers that’s it.” Uncaring, he asked,

   “did you already record it?” She said, “Yeah it hurt really really bad it’s uploading

   and I'm like falling asleep I can't stay awake:(”

            Hernandez typically sent instructions to his victims using several versions of

   screen shots so that he wouldn’t have to type them out each time. They included the

   following screen shots taken from Gov. Ex. 2417-2419:




   18   See Gov. Ex. 208.
                                              38
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 39 of 90 PageID #: 1791




                                        39
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 40 of 90 PageID #: 1792




   Exhibit A, B, Gov. Ex. 2417-2419.


                                        40
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 41 of 90 PageID #: 1793




          If a particular image or video wasn’t made to Hernandez’s precise instructions,

   Hernandez either forced the victim to “redo” the video, retaliated by publicly posting

   her images and videos online, or degraded the victim by calling her names.

          For example, Hernandez told Minor Victim 2, “2 (videos) today. probably redos

   from yesterday, but slightly different. Then im giving you an extremely detailed

   outline for the next sex vid.” Gov. Ex. 213. Hernandez also told Minor Victim 2, “i

   wanna see how all the vids come out right now. I might have you redo something if

   its shit.” Gov. Ex. 213.

          Not only did Hernandez demand specific poses and sex acts, he also required

   his victims to display a complaint attitude. As set forth in messaging with Minor

   Victim 4: 19

          Def.: next send 1 picture topless. dont use a mirror. Just turn the
          camera around and take a selfie. dont cut out head.
          Def.: there is a lot more. shut up and start
          Def.: ok. fuck you then. bye
          Def.: too late
          Def.: send 1 between legs. show vagina. sit down this time. dont stand
          Def.: do it in your room. You wont need a mirror for these.
          ok then. send 2. the 1 i just asked for. Then another between legs but
          this time use your hand to spread open and turn on the camera flash
          Def.: yes but i have to see if you do these right first.
          Def.: yup. way wrong.
          Def.: you stood i said sit.
          Def.: but whatever. Im not liking your negative energy. so like i said
          earlier. fuck you and bye
          Def.: what are you talking about. im not showing anyone calm the fuck
          down. I just said bye cause you are killing my mood




   19
     Messages between Hernandez and Minor Victim 4 are taken from Gov. Ex. 204,
   206, 208. This section is from Gov. Ex. 208.
                                             41
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 42 of 90 PageID #: 1794




         In the very last line, the defendant acknowledges “this is not right what I’m

   doing to you . . . as long as I get what I want I’m not gonna do anything.”

         Hernandez often taunted his victims by asking them what their significant

   other would think of them if Hernandez “exposed” them.

         Hernandez to Minor Victim 1:

         Def.: you blocked me. That tells me its over. Im showing everyone. I dont
         think your boyfriend is gonna be very understanding.

         Def.: and yea its disgusting that you get your little pussy wet and
         pretend you arent forced. what would your boyfriend think!!!!!! Ew”

   Gov. Ex. 210.

         Hernandez also told some of his victims that they had to record sex acts

   with their significant others (unbeknownst to the significant other). In other

   words, he forced victims to victimize their loved ones.

         Def.: can i see a vid of [Minor Victim 11’s boyfriend] fucking you?
         Minor Victim 11: please no
         Minor Victim 11: i really don’t want to drag him into this and
         Minor Victim 11: i don't want to make a sex tape. I’m scared of it

   Gov. Ex. 200.

         Def.: good morning love

         Minor Victim 11: hey i was in therapy

         Def.: damn. you start your days early.
         Def.: love you. you're my online valentines.
         Def.: Make your boyfriend feel special today and let him believe you are
         all his. But we both know you are mine and that you really belong to me
         >:)

   Gov. Ex. 200.




                                             42
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 43 of 90 PageID #: 1795




         Victim 3: Ugh idk. Tell me whatever you wanted me to do Monday and
         I'll send it this upcoming Monday

         Def.: i already told you bitch. a video of you sucking your boyfriends dick.
         Have him hold the camera and record you

         Victim 3: omg I don't know how I'm going to get him to do that!

   Gov. Ex. 216.

         Def.: 2 things i need from you. both are pretty hard.

         Victim 3: I don't know how I feel about the word hard

         Def.: #1 is a regular strip vid at least 3 mins long. start normal. but first
         you have to start it by talking about the experience of being owned. then
         mention your boyfriend and say how much you love doing do this,
         especially behind his back. after that you can start the video. talk dirty
         during it. spend a long time in bra and panties rubbing yourself and
         posing sexy before you start undressing. dont cut out head. a lot of ass
         spreading. tons of ass bouncing. etc.

   Gov. Ex. 216.

         Hernandez to Minor Victim 2:

         Def.: I want more of you getting fucked but with specific directions this
         time. but I was thinking first... Should you wait a while before doing
         that again. He might get suspicious

   Gov. Ex. 213.

         According to Victim 3, one of the most difficult parts of Hernandez’s extortion

   was keeping secrets from every single person she knew, including her significant

   other. Even though Hernandez was coercing her, Victim 3 felt like she was betraying

   her family and friends, and cheating on her loved one.




                                              43
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 44 of 90 PageID #: 1796




                   v. Hernandez Threatened to “Expose,” Kill, Rape, and Kidnap his
                      Victims, their Siblings, and other Family Members

         Once Hernandez received the sexually explicit images and videos from his

   victims, he continued to extort them, until they refused to comply. If victims refused

   to comply, Hernandez         threatened to “expose” them by sharing their child

   pornography, and threatened to murder, rape, kidnap, and injure the victim and the

   victim’s friends and family.

         Hernandez to Minor Victim 4:

         Def.: times up. continue now.

         Minor Victim 4:   I told u earlier my cameras aren't working anymore
         I dropped my phone and my camera is busted and my front camera
         never worked I'm not lying to u either, and I'm in bed I can't text pass
         8 now

         Def.: i will show your friends and family [Minor Victim 4]

         Minor Victim 4:I'm not Lying to u I swear I'm not I true earlier when u
         texted and it was completely black non of the pictures were showing up
         please I will figure something out but I'm in bed right now please

         Def.: nah. Im done with you now. The deal is off. Im gonna have fun
         and expose you. goodnight

         Minor Victim 4:      Pleas please don't!!!! I'm begging u I will try I
         promise I will please y don't u call me I can call I won't know who u are
         and we can dirty talk please I will try to get my cameras to work I
         swear I will!!! Please please please
         Minor Victim 4:      Please please please!!! I'm begging u I'm not lying
         to u I did take pictures earlier but they came out black because my
         camera is broke, I told u I would try to fix it tho or u could call an we
         could dirty talk please I really don't want those
         pictures out there, I will try to fix my camera just please don't show
         anyone

         Def.: nope. too late



                                            44
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 45 of 90 PageID #: 1797




   Gov. Ex. 204, 206, 208.

         Hernandez also targeted the victims’ younger siblings. Hernandez to Minor

   Victim 2 from Gov. Ex. 213:

         Def.: im going to target your sister. just an fyi.

         Later, and during a different message string,

         Minor Victim: And I'm not a whore get real you sound stupid.

         Def.: no u are a whore. the biggest one i came across. Ive exposed
         10 thousand whores just like you. so u sound stupid.

         Minor Victim 2: I'm not a whore like you don't even know me. I'm in a
         relationship I'm not a whore Hahahaha anyways tomorrow night I get
         home from school around 530. Does that work for you

         Def.: no whore. that doesn’t work for me. i want one of your sisters
         numbers. now.

         Minor Victim 2: No
         Minor Victim 2: You're not getting it.
         Minor Victim 2: Pick a time then

         Def.: fine i pick yesterday. like you were supposed to.

   Gov. Ex. 213. Hernandez told Minor Victim 11:

        Def.: you're gonna do it so just go do it. but hes going to throw you
        away like trash

        Def.:   and then I'm going to throw you away like trash.

        Minor Victim 11: i'm not going to tell? i was asking can you please let
        me go
        Minor Victim 11: [Minor Victim 11’s boyfriend] knows something is up
        Minor Victim 11: he has no trust in me

        Def.:   and that's gonna change if i let you go?

        Minor Victim 11:      yes, i won't feel the need to tell him and feel guilty
        and i won't be lying anymore

                                              45
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 46 of 90 PageID #: 1798




        Def.: no sorry. im not leeting you . you're MINE forever. make it work
        like you always. If you cant make it work i guess you're fucked

        Def.: you're getting kinda ugly tho. Maybe we can work something out
        for your release.

        Minor Victim 11: ugly?!
        Minor Victim 11: and what would i have to do?

        Def.: your little sister can take your place and you can go free. We'll
        keep it a family tradition. hahaha. you arent all that anymore anyways.

        Minor Victim 11:       don't do this to my sister

        Def.: i bet shes nice and tight. very innocent just like you were. give
        me her number. Def.:       I'll teach her >:). dont worry she will be in
        good hands haha

        Minor Victim 11:       no
        Minor Victim 11:       i won't do that to her

        Def.:    alright.

        Minor Victim 11:       and my sisters aren't as innocent as i was

        Def.: you have 2 little sisters right?

        Minor Victim 11:       yeah?
        Minor Victim 11:       how do you know all of this

   Gov. Ex. 200.

          Hernandez threatened to sextort Victim 3’s sister, who was only 10-years-old,

   telling her “I like ‘em young.” 20

          Minor Victim 3: Waiting for my sister to fall asleep
          Minor Victim 3: She still a freaking wake ugh!!!!
          Minor Victim 3: I might have to do it early when I wake up this is
          making me mad


   20
     Messages between Hernandez and Victim 3 are taken from Gov. Ex. 202, 203, 205,
   and 216.
                                                 46
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 47 of 90 PageID #: 1799




         Def.: how'd you know i just got online and was about to text you rn?
         Minor Victim 3: no idea. I've done that before too
         Def.: and no we said today. not even tonight. >:(. and how old is she? I
         need a girl. i'm guessing she'd be just as obedient as you.

         Minor Victim 3: Yeah no. She's 10 I know but she doesn't have school
         tomorrow so she's staying up extra late

         Def.: i like em young. does she got a phone? and go to the bathroom
         then or tell her to leave your room.

         Minor Victim 3: No she doesn't! Jeez!


   In a separate message string,

         Def.: well you better step it up or i'll have my way with your lil sister.
         hahahaha. not even joking >:)

         Minor Victim 3: Seriously stop it!!!!!! And why do I have to make a
         talking video?

         Def.: im not stop shit. and why do you have to make it? because i said
         so? what more reason do you need? because I say so.
         Def.: stopping*

         Minor Victim 3: I just wanted to freaking know jeez

         Def.: You wanted to know, and I told you. dont ask next time if you
         dont wanna know.
         Def.: what's your lil sister wearing rn? hmm i'd love to see. oh, I'd
         take real good care of her!!!! for years.
         Def.: she can be my next [Minor Victim 1] lmao.
         If victims refused to comply, or if Hernandez simply decided he was “bored’

   with them, Hernandez frequently posted the sexually explicit images or videos of the

   victims online, or sent them to the victims’ friends and family via the Internet.

         Hernandez to Minor Victim 2:

         Def.: anywaysss. dont wanna talk to ya. redo the video right now and
         upload. we can chit chat another time



                                             47
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 48 of 90 PageID #: 1800




         Minor Victim 2:  No actually. I'm always either at work, dance, or
         with [Minor Victim 2’s boyfriend]. It's late and I'm going to bed
         goodnight

         Def.: nope continue
         Def.: you're so so gay. im gonna end up showing everyone someday
         watch. hes gonna dump your trashy ass as result, im sure of it. night
         slut.
         Def.: where my videos slut
         Def.: bitch
         Def.: hey. you need to continue today.
         Def.: so do you understand?

         Minor Victim 2: What?

         Def.: give me the time. Its going to be today
         Def.: i asked you a question. What time?
         Def.: you need to continue. im not gonna wait any longer

         Minor Victim 2:   Too bad I'm away I told you that
         Def.: Monday, for sure. cancel whatever you have if you need to make
         time.

         Def.: i expect you to be ready today about around 8
         Def.: i probably going to show some people today
         Def.: i'll see if i can get something out of your nudes from someone.

   Gov. Ex. 213. As Hernandez began distributing Minor Victim 2’s images to her

   friends and family, Minor Victim 2 said:

         STOP MESSAGING PEOPLE I TOLD YOU I WOULD CONTINUE
         Seriously stop
         STOP DELETE THE FUCKING ACCOUNT
         STOP DELETE THE FUCKING ACCOUNT
         STOP DELETE THE FUCKING ACCOUNT
         STOP DELETE THE FUCKING ACCOUNT
         STOP DELETE THE FUCKING ACCOUNT
         STOP DELETE THE FUCKING ACCOUNT
         STOP DELETE THE FUCKING ACCOUNT
         DELETE IT RIGHT THE FUCK NOW
         DELETE IT RIGHT THE FUCK NOW
         Hello?!?



                                              48
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 49 of 90 PageID #: 1801




         Def.: or else what?

         Minor Victim 2:     Just stop dude I told you I would continue later
         Minor Victim 2:     Delete the account
         Minor Victim 2:     FUCKING STOP

         Def.: i got a tough decision to make

         Minor Victim 2:    Like people are blowing up my phone I thought you
         said continue at 8

         Def.: i did say 8. and you said nothing as always. and im tired of that
         tbh
         Def.: but i can probably get something in return for your pics right
         now I got a few peoples interest. That would be better because you
         never do shit when i ask

         Minor Victim 2: Dude I can't right now I'm with my boyfriend and we
         just left to go to the mall. I'll continue at 8 like you said
         Minor Victim 2: I have to go though because I'm with [Minor Victim
         2’s boyfriend] I'll text you at 8

         Def.: no you arent "getting it", I dont think you understand.

         Minor Victim 2: I GET IT I told you I will continue just stop please

         Def.: ok bye. we will see how things turn out bye. I will continue to
         message people and shop around. maybe [Minor Victim 2 boyfriend]
         will want them lol

         Minor Victim 2:   Dude please stop what do I have to do
         Minor Victim 2:   Stop messaging people please I told you I would
         continue
         Minor Victim 2:   Hello
         Minor Victim 2:   HELLO
         Minor Victim 2:   Hello what do I have to do could you respond faster
         please

         Def.: im trying to ignore you. Im doing "things" right now

         Minor Victim 2: Dude please stop Just stop what do I have to do
         Minor Victim 2: This is all I can do right now
         Def..: I'm leaving please stop shopping around



                                            49
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 50 of 90 PageID #: 1802




         all you ever had to do was just continue. but you dont. i would even
         text you every day if you just continued.

         Minor Victim 2:    I know dude but I was away all weekend you know
         that. There was no way I could continue. I told you I'll continue tonight
         just please stop messaging people
         Minor Victim 2:    And delete the Facebook

         Def.: and get this... if you actually did continue with what i ask, you
         would eventually EVEN FINISH.. wow!! cool right?

   Gov. Ex. 213.

         Hernandez also threatened to murder, rape, kidnap, and injure the victim and

   the victim’s friends and family if the victim refused to comply, or if the victim was

   unable to send the images and videos as quickly as Hernandez demanded. For

   example, Hernandez told MV11:

         Def.: k. im calling the guy now. you are getting fucked tomorrow since
         u are so rude

         Minor Victim 11: Im not being rude
         Minor Victim 11: Im tired of being treated like this
         Minor Victim 11: like you have to understand where i was coming from

         Def.: you're tired???? well ok. go ahead & tell [Minor Victim 11’s
         boyfriend] then. that way i can slit his throat and then hunt down your
         family 1 by 1 with my rifle.

         Minor Victim 11: wtf

         Def.: ...lol.

         The Government will discuss Hernandez’s threats to kill, rape, and kidnap

   Minor Victims 1, 2, 3 and their families in more detail below.




                                            50
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 51 of 90 PageID #: 1803




                  vi. Hernandez showed victims images and videos of other victims and
                      described how he had exposed them as method of extortion.

         Hernandez ensured that his victims complied by showing them screen shots,

   links, and news articles of what happened to other victims when they refused his

   demands. Hernandez chose pornographic images depicting minor victims crying, and

   showing how he distributed their images to their friends and family. In doing so,

   Hernandez ensured that his victims knew that he meant business. Hernandez also

   bragged to victims that he had been investigated by the police, and not caught adding

   to their feelings of hopelessness. He wasn’t bluffing. Knowing that Hernandez had

   exposed other victims’ child pornography and had threatened to kill them and hadn’t

   been caught added to the terror his victims experienced.

         For example with Minor Victim 2:

         Def.: i did it before. I sold off a bad little girl. got $300 for her. You're a
         little older so i dont think I'd get as much. you got a tight pussy tho.
         Def.: selling you off would be better than what i normally do to bad
         girl >=).
         Def.: Normally I dont give em a chance and i just expose them. all over
         facebook and instagram!!!!!!

         Minor Victim 2: Can you please just wait until tomorrow I promise I'll
         do it.

         Def.: nope. you're gonna end up like this little whore >=(

         Minor Vicitm 2: Please don't just please tomorrow I'll do everything
         you say

         Def.: that girl begged me to. but i dont put up with little liars and
         people who waste Def.: my time tbh. you've been the exception tbh.

         Minor Victim 2: Why am I an exception ?

         Def.: a bunch of reasons.

                                               51
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 52 of 90 PageID #: 1804




         Minor Victim 2: Like what???

         Def.: my favorite part is when they cry to mommy and daddy for help.
         lol. people actually think i give a fuck!

         Minro Victim 2: Yeah now tell me why I'm an exception ;p

         Def.: you're not gonna be the exception for long little punk. if you keep
         blowing me off.
         Def.: i decided what your punishment will be.

         Minor Vicitm 2: Can we please do it tomorrow
         Minor Victim 2: What is it

         Def.: im gonna do to you what i did to those 2 whores i just showed you.

         Minor Victim 2: No PLEASE don't
         Minor Victim 2: Like seriously please don't
         Minor Victim 2: Please don't expose me like I cannot have that right
         now
         Minor Victim 2: I will do everything tomorrow after work I promise
         you
         Minor Victim 2: Just PLEASE don't :(

         Def.: fine. fine. but your punishment will be to see some of the things
         ive done recently. that way you know to try a little harder.
         Def.: heres 2 links. watch the videos and read the articles when you
         can. then be ready tomorrow after 8

         Minor Victim 2: What do you mean?

         Def. sends: http: www.wmtw.com/news/police-investigate-facebook-
         page-threatening-to-post-nude-images-of-underage-girls/35063550
          http://www.wmtw.com/news/facebook-removes-pages-with-maine-
         girls-explicit-photos/35082248
          https://wabi.tv/2015/09/02/update-police-investigating-facebook-pages-
         sharing-nude-photos-of-underage-local-girls/

         Minor Victim 2: Wait what do you mean
         Minor Victim 2: What are the article for?

         Def.: the articles and videos are just things ive dont to little whores
         who wasted my time.. kinda like you.

                                             52
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 53 of 90 PageID #: 1805




         Def.: i want you to see what i do to people like that. so go read up and
         watch the videos too. thats your punishment. watch and read.

         Between in or about 2012 and on or about August 3, 2017, Hernandez

   distributed images and videos of other minor victims to Minor Victim 2, and agents

   of the Federal Bureau of Investigation acting in an undercover capacity as Minor

   Victim 2, to coerce Minor Victim 2 to produce child pornography of Victim 2.

   Hernandez also sent the following messages to Minor Victim 2:

         I know where you live. I come at night.
         I come at night for all of my slaves eventually
         Have I ever made u cry?

         Hernandez then sent the person he believed was Minor Victim 2 (FBI

   activating in an undercover capacity) images depicting several unknown victims, who

   appeared to be minors engaging in sexually explicit conduct as they cried. Hernandez

   messaged Victim 2 saying, “I make girls cry.” Hernandez then distributed a sexually

   explicit image constituting child pornography of an unidentified victim, who is a

   minor, crying as she took a sexually explicit “selfie” in the mirror. Special Agent

   Willmann in an undercover capacity said, “stop I don’t wanna see that,” but

   Hernandez continued sending additional images depicting other minor victims nude

   or partially nude who were crying and said, “look at this one. She had a nervous

   breakdown knowing I would tell mommy and daddy.”

                 vii. Hernandez Encouraged Victims to Kill Themselves

         Hernandez also encouraged some of his victims to kill themselves. In some

   instances, Hernandez promised that he would disseminate their sexually explicit

   images at their funeral and “trash” their Facebook memorial page if they committed


                                            53
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 54 of 90 PageID #: 1806




   suicide. For example, from account dmzx3@hush.ai (Gov. Ex. 148) to an unidentified

   victim,

         Victim: Just drop it be mature, & move on with life, & I'll do the same.

         Def.: kill yourself slut. You fucked with the wrong person. I wont be
         exposing you just once. I'll ALWAYS be here. i will NEVER let you live
         this down

         Victim: I don't need this in my life.. Just because I got pissed off you
         are doing this.
         Victim: Please just stop this.

         Def.: every time you get a new friend. I'll be sure to share with them
         the nudes and videos. Fucking slut. burn in hell bitch :)
         Def.: NOTHING WILL STOP ME. YOU'RE DONE SLUT.

         Victim: What can I do. & I'm not a slut I made bad choices I know I
         did.

         Def.: you think the bullying you had growing up was bad. wait until
         you see what i have for you.

         Victim: Please that's all I ask is stop this.. I don't deserve this in my
         life.

         Def.: even if you kill yourself. I promise you i will print them out and
         pass around at your funeral.

         Victim: Why would you do this to me I never did nothing wrong to you
         or anything..

         Def.: are you fucking retard? do you not remember what you just
         fucking texted me?

         Victim: Do you remember me telling you I suffer from extreme bio
         polar.

         Def.: idgaf. I dont have time for your shit.

         Victim: One more chance ?




                                              54
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 55 of 90 PageID #: 1807




         Def.: I suggest you tell you boyfriend now. then go to the police and
         show them everything. You will need all the fucking help you can get
         right now

         Victim: Please stop this.

         Def.: you must have thought this was a game? you will learn today how
         serious this really was

         Victim: Please I'm begging you. I don't deserve this I was nice to you &
         then I do one little thing wrong my life's in jeopardy.

         Def.: I was even nicer back to you. I waited for your vacation shit to be
         over... and this is what i get for being nice to you?

         Victim: I'm sorry for all of this. I deserve to be dead anyway.

         Def.: the world would be better without you tbh. i wouldnt shed a
         single tear for you. I hope it hurts

         Def.: if i give you another chance this same shit is gonna happen. This
         is the second time this has happened.

         Victim: Just tell me who you are.
         Victim: It's going not going to.

         Def.: what?

         Victim: I said it's not going to.

         Def.: fine
         Def.: 1 more chance you stupid bitch. So lets try this again. Im gonna
         resend my original message and i want you respond properly.
         Def.: "you better continue today. dont blow me off again"

         Victim: I won't.

         Def.: you wont what? You wont continue? or you wont blow me off?

         Victim: I won't blow you off.

         Def.: Good girl. & did you already leave for work? continue now if not

         Victim: I'm going to work now.

                                             55
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 56 of 90 PageID #: 1808




         Def.: so that whole time you were being a retard you could have done
         what i wanted?
         Def.: you sicken me. Be ready to take your clothes off at 11 tonights.
         Thats all you will ever be good for in life. Text you then

         Victim: I'm in the process of deleting my Facebook along with with my
         other social medias lol.

         Def.: do you think that would save you?

         Victim: No I just don't think there's use in them. I just wanna ask why
         would you do that to me ? Or anybody for that matter ?

         Def.: 2015does that mean you arent going to do what i asked? because
         thats what it sounds like

         Victim: Did I say that ? No.. I just wanna know these things ?

         Def.: deleting your social media is a clear indication that you are trying
         to get out of this. your last chance is up honey
         Def.: get on facebook. Im starting. I am smarter than you. I plan
         ahead. and guess what. even if you delete social media that wont
         matter. i know you personally

         Days later,

         Def.: hey
         Def.: you fucked up
         Def.: lol
         Def.: bitch
         Def.: kill yourself

         In messaging between Hernandez and another unidentified victim using

   account drawback8@hushmail.com (Gov. Ex. 149):

         Victim: If you see something on the news of me dead because I killed
         myself I hope it hurts you
         Def.: even if you killed your self. I swear to god I'll print them out and
         pass around at your funeral. you wont escape this :)

         In messaging between Minor Victim 2 and Hernandez:



                                            56
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 57 of 90 PageID #: 1809




         Minor Victim 2: Can you please just let me go :(

         Def.: No. Why should I reward you for ignoring me for months and then
         not even touching the things I said I wanted to finally end this?

         Minor Victim 2: Because. It's been 4 years. I've literally sent you the
         absolute most personal videos that I could have. I just hate this

         Def.: 4 years? its been less than 1 year to be exact.

         Minor Victim 2: You have pictures of me from the 9th grade. It's been 4
         years

         Def.: If i was in your position i would have just done the fucking list
         ASAP. ITs like you dont understand the gravity of the situation.
         Def.: remember when I contacted your mom and sister? lol

         Minor Victim 2: No I do but I'm just asking you to send me some of the
         List so I can get it done

         Def.: I dont even remember the list. But I do remember spending about
         an hour coming up with it. but that was months ago

         Minor Victim 2: Dear fucking lord just tell me what you want

         Def.: and I tried to get a hold of you but it never works out.. and I cant
         really threaten you, even though that works. But i cant because you
         done so much

         Def.: i want you to kill yourself

         Minor Victim 2: If I've done so much then can you please let me go. And
         what?

         Def.: you've done so much for me so im reluctant to threaten you. Even
         though threats are the only thing you respond to. So im in a tough
         situation
         Def.: so because of that we are stuck in this fucked up place and you
         arent ever going to get out of it lol.

         Minor Victim 2: I really don't understand why you can't just let me go

         Def.: Sure. make me happy and I'll go away. Lets start today. Right
         now.

                                             57
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 58 of 90 PageID #: 1810




   Gov. Ex. 213.

         Minor Victim 13 also suffered greatly. According to Minor Victim 13 and a law

   enforcement officer’s report, Minor Victim 13 was so broken down and mentally

   battered from Hernandez’s victimization that the law enforcement officer transported

   her to Meritus Medical Center. While she was in the hospital, Hernandez continued

   to post child pornography of her on social media.

                   viii. Hernandez derived pleasure from his victims’ pleas to stop, and
                         routinely degraded his victims.

         Hernandez derived pleasure from his victims’ pleas to stop, and routinely

   degraded his victims.

         Victim 1: “Please don’t.” “You are tearing my life apart and you don’t
         even understand please delete this page and please stop.”

         Victim 1: Why won’t you let me finish how many more can you be
         wanting?”

         Def.: Until I think its enough.”
         Def.: “You are my slave. I’m your master and you do what your master
         says.”
         Def.: “if you keep ignoring me then you will get your shit posted. You
         can be another whore on my list that go what was coming to her.”

         Victim 1:      “. . . I wanted a life without you.”
                        “I don’t even know who you are.”
                        “Just leave me alone.”
                        “. . . I just can’t anymore I feel like I’m going to break.”

   Gov. Ex. 210. Hernandez told Minor Victim 1, “if you’re going to be rude about it…I’m

   the type of person who get extremely hostile when someone is being rude. So keep

   that in mind…” He wasn’t exaggerating.



                                               58
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 59 of 90 PageID #: 1811




          Hernandez also routinely degraded his victims. He used racial slurs against

   Victim 3: 21

          Victim 3: Uh yes. I'm tired I got no sleep last night and got off work
          late
          Victim 3: What do you even want

          Def.: fuck you deals off you stupid nigger. I'll do what i had planned
          for you from the beginning

          Victim 3: No ! I just asked you what you wanted
          Victim 3: What do you want me to do ?
          Victim 3: I changed my mind did you not read that message ?

          Def.: probably not the best idea to tell your blackmailer no.

          Victim 3: I know. That's why I changed my mind

          Def.: i'll wait until tomorrow :l. I just wanted to get that point across

          Victim 3: So you don't want anything now anymore ?

          Def.: nope. you're cozy in bed already.

          Victim 3: Nothing at all
          Victim 3: That wasn't nice calling me a nigger

          Def.: the manner in which you said no.... just wanted to remind you that
          you are being forced and im not asking nicely.

          Victim 3: Still wasn't nice. You didn't have to use a derogatory word. It
          wasn't necessary

          Def.: alright nigger. sorry dont chimp out on me

          Victim 3: Wow. Whatever

          Def.: chill out. did you forget to eat your bananas today or what?

          Def.: why you fucking around?
   21
     Messages with Victim 3 are taken from Gov. Ex. 202, 203, 205, and 216.
   Hernandez’s messaging shows that when Victim 3 tried to get him to stop using
   derogatory words, he doubled down and increased his use of slurs.
                                              59
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 60 of 90 PageID #: 1812




         Victim 3: I told you I fell asleep. And I sent the video what do you mean
         ?

         Def.: there was a lot you had to do. you said you had nothing to do all
         day so it was the perfect day. then you didnt do shit

         Victim 3: No. I said I had to work in the day time

         Def.: you nigger

         Victim 3: That's so nice
         Def.: why fuck around with me huh? you think its funny?

         Victim 3: I told you. I fell asleep
         Victim 3: And no I don't think it's funny God

         Def.: you think u are funny huh?

         Victim 3: No ! I don't !!!

         Def.: now u screaming at me thru text? Wow

         Hernandez told Victim 3 that he his decision whether to post her child

   pornography depended on matters completely out of her control adding to her feelings

   of complete hopelessness:

         Def.: trump loses im exposing you. sorry hun. make sure you go and
         vote for him :). tell all your friends and family.
         Def: im being serious btw.

         Victim 3: You are?! That's not going to be my fault if he loses!! I'm only
         one person!!!

         Def.: make it happen lil nigga.
         Victim 3: I can't freaking make that happen!!!! Oh my fucking god
         Def.: watch your language.
         Def: looks like trump is falling behind. you better make it happen
         harder!

         Victim3: Well I can't do anything about !!!! Oh my god!!!!



                                            60
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 61 of 90 PageID #: 1813




            Def.: i would hate to lose you but trumop aint doing too hot atm.
            Def.: make sure he wins [Victim 3]

            Victim 3: Well I'm sorry I can't do anything about it!!! I can't force
            300K ppl to vote for him!!! Wtf!!!!

            Victim 3: That is so fucking unfair!!! I literally cannot do ANYTHING
            about that!!!!!! 22


            In a separate message string,

            Def.: im inspecting every inch of your being. you're mine 1000% bitch.
            dont ever forget it.
            Def.: btw , ready to start our vids ?

            Victim 3: Nothing to say

            Def.: you seem a lil upset. speak up hun. i dont like tension.

            Victim 3: I don't have anything to say at all

            Def.: say it nigger

            Hernandez also forced victims to choose what he would do to other victims that

   they didn’t even know—making them feel as though they were equally responsible

   for his crimes. Here, he added to the torture – making the girls feel as though they

   were complicit in the abuse of others, when really they had no power. Hernandez and

   Hernandez alone was the decision maker as to how a particular victim would be

   treated. Statements that he made to the contrary were just mind games.

            Hernandez referred to Victim 3 as his “property” and demanded she give him

   her passwords (as a method of domination and control). Hernandez also did this with

   Minor Victim 2. He bragged to Victim3 about how many lives he had ruined:



   22
        Messages with Victim 3 are taken from Gov. Ex. 202, 203, 205, and 216.
                                                61
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 62 of 90 PageID #: 1814




         Def.: have literally ruined the lives of so many people. Someone even
         committed suicide and i directly caused it. Then I lol'd and trashed
         there facebook memorial page.
         Def.: ive been emailed and messaged by police countless times. by now
         i just think its funny. Gov. Ex. 216.

         As with Minor Victim 2, Hernandez compelled Victim 3 to give him passwords

   to her accounts.


         Def.: Im gonna pretend like you arent lying to me. you get a pass. I've
         already forget. so let me ask again. what's your password to your
         email?
         Def.: I'm seriously not lying lol

         Victim 3: I can't figure out how to log out
         Victim 3: I think it's [password]

         Def.: That's a difficult password. Better then most people i've seen.

         Victim 3: Lol they usually are. I don't want them getting hacked lmao.
         My email is mostly junk though idk if that's right or not

         Def.: What's your facebook password?

         Victim 3: I definitely don't know that. Can you please tell me what
         you're doing I'm freaking out

         Def.: I want it. so you are absolutely going to give me whatever I want
         from you. & honestly, I dont have to explain myself to you.

         Victim 3: I'm sorry I couldn't do your ten minutes this weekend it was
         busy with Easter I'm doing them now. I didn't mean to disobey you

         Victim 3: What's the reason! Did I do something wrong?!??!?!?! I'm
         literally crying freaking out what did I do?! I'm sorry, I don't even
         know what to say!!!


         Victim 3: Scared and like I'm going to throw up and having a panic
         attack

         Def.: what's the code you were just sent?

                                            62
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 63 of 90 PageID #: 1815




            Victim 3: What are you doing?!
            Victim 3: Did you try and sign into my Apple ID?!
            Victim 3: I wasn't sent a code

            Def.: obviously

            Victim 3: But why? You have everything else! Please don't sign into
            my Apple ID

            Def.: no. lets try again. What's your apple id password? and when you
            get sent a code, text it to me.
            Def.: i exported a copy all your contacts. full of friends and fam. just a
            heads up
            Def.: if i ever had to expose you i'd simply go down the list.
            Victim 3: You said you weren't
            Def.: yeah im not. but these are some good trust exercises.
            Victim 3: Yeah
            Def.: you're my property sweetheart. I want you to learn that you have
            to open yourself up completely to me.

            Victim 3: Right now bc I was too busy figuring out my passwords and I
            had to leave because I was having a panic attack 23

                     ix. Summary

            Hernandez’s messages were beyond cruel. He psychologically tortured his

   victims, and did irreparable damage to them. Hernandez’s victims have reported

   thoughts of suicide, cutting, depression, post-traumatic stress, distrust in

   relationships, and sexual disfunction. The Court will hear from several victims during

   the sentencing hearing about the lasting impact Hernandez has had on their lives.

   Just punishment for these victims is enough to warrant a Life Sentence, but as set

   forth above, sextortion was only one of Hernandez’s many crimes.




   23
        Messages with Victim 3 are taken from Gov. Ex. 202, 203, 205, and 216.
                                                63
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 64 of 90 PageID #: 1816




        2. Hernandez’s Production, Distribution, Receipt, and Possession of
           Child Pornography

          As a result of Hernandez’s coercion and extortion, Hernandez produced,

   distributed and possessed countless images and videos of child pornography depicting

   his victims engaged in sexually explicit conduct. At the sentencing hearing, the

   Government will show the Court (outside of public view) the following exhibits: 24

             •   Images and Still shots of Videos Described in Count 1-17 of the

                 Superseding Indictment. (Gov. Exhibits 1600 through 1616).

             •   Images and still shots described in Count 22 of Victim 3. (Gov. Ex. 1618).

             •   Images of Minor Victim 12 (Gov. Ex. 1620).

             •   Images of Minor Victim 13 (Gov. Ex. MV13).

          Importantly, and unlike most other defendants who commit acts of sextortion,

   Hernandez frequently posted the images of his victims online for public view. For

   example, Hernandez posted images of Minor Victim 1, 2, 3, 4, 5, 6, 11, 12, and 13.

   Hernandez, as shown through his taunts to law enforcement, didn’t seem to mind if

   doing so attracted the attention of law enforcement.

          Indeed, Hernandez enjoyed taunting law enforcement, including the FBI. For

   example, Hernandez posting using the alias “Brian Kil” and tagging the FBI’s

   Facebook page, “Dear FBI – Federal Bureau of Investigation, have [Minor Victim 1]

   apologize and I’ll turn myself in instead of killing people.” He also said, “Every



   24
      Aside from images of Victim 13, which were shown to the defense prior to the
   sentencing, all of the remaining exhibits were previously shown to counsel in advance
   of the scheduled February 9, 2020 trial date, and discussed at length during the Final
   Pretrial Conference.
                                              64
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 65 of 90 PageID #: 1817




   subpoena will lead to the same dead end. You need to NIT your way in to be sure.

   You need attack me via email and facebook. Use a damn [Minor Victim 1] decoy, you

   aren’t even trying! I will read tape you to hell. Get creative. You’re boring.” See also

   Gov. Ex. 2404-2411.

      3. Hernandez’s Threats to Use Explosive Devices and Threats to Injure
         Minors, Adults, Law Enforcement Officers, and First Responders

         By December 2015, Hernandez had been extorting Minor Victim 1 for

   approximately 16 months. On December 12, 2015, Minor Victim 1’s mother (Victim

   7) discovered some of Hernandez’s messages to Minor Victim 1 on Minor Victim 1’s

   cell phone. According to Minor Victim 1 and Victim 7 (her mother), Victim 7 was

   holding Minor Victim 1’s cell phone and looking at an application that stored her

   gymnastics videos. Minor Victim 1 had forgotten to delete the last video that she had

   produced for Hernandez. Victim 7 watched the video in horror and confronted her

   daughter. Minor Victim 1 finally broke down and told her mother about Hernandez.

   Unfortunately, at first, Victim 7 didn’t believe Minor Victim 1 (which Minor Victim 1

   explained was one of the lowest points of her victimization). Victim 7 confiscated

   Minor Victim 1’s phone as a punishment.

         That week, Minor Victim 1 and Victim 7 were at gymnastics, and Hernandez

   began messaging Minor Victim 1’s phone. Victim 7 now believed Minor Victim 1, and

   pulled aside a police officer who was present at the gym (his daughter attended class

   there). Victim 7 and the officer began messaging Hernandez.         As Minor Victim 1

   begged them to stop, Hernandez then began posting nude images of Minor Victim 1

   on Facebook tagging Minor Victim 1 so that her friends, family, and teachers would


                                             65
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 66 of 90 PageID #: 1818




   see them. Hernandez’s vicious and retaliatory messages to Minor Victim 1 and her

   family are horrendous. The Government has attached them in full as Exhibits 1900-

   1909 and 2200. The messages are the subject matter of Counts 23 through 32 and

   33, 38, 40 and 41.

         On or about December 17, 2015, and in retaliation for Victim 7’s messages,

   Hernandez, using the name “Brian Kil,” posted on his Facebook account multiple

   images of Victim 1 that Hernandez had obtained via extortion, including:

                a.       An image depicting Victim 1 wearing black pants and a

         pink bra. Victim 1 was holding onto her breasts with both hands.

                b.       An image depicting Victim 1 nude from the waist up in a

         bedroom.       Victim 1’s breasts were blocked out using photo editing

         software.

                c.       An image depicting Victim 1 wearing pink shorts and a

         multi-colored shirt, standing in what appears to be a bathroom. One

         hand is on her hip while the other hand lifts up her shirt, exposing her

         breast.

         Then, Hernandez, using the name “Brian Kil,” also posted the following

   messages:

         “(your time is running out. You though the police would find me by now
         but they didn’t.they have no clue. The police are useless. Some of you
         went and reported this and NOTHING happened. The time is nearly
         here I’m shaking in excitement. I want to leave a trail of death and fire
         and Plainfield. I will simply WALK RIGHT IN UNDETECTED
         TOMORROW. Once in I will wait a few classes before I start my assault.
         I’m coming for you [Victim 1]. You’re fucking dead you slutty bitch. I
         will slaughter your entire class and save you for last. I will lean over

                                             66
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 67 of 90 PageID #: 1819




         you as you scream and cry and beg for mercy right before I slit your
         fucking throat ear from ear. The rest of you will be picked off as you try
         to run away. Im coming. Believe that. I’d love to see the police try and
         intervene if they have the nuts to enter. I’ll add a dozen dead police to
         my tally. FUCKING TRY ME PIGS I WILL FINISH YOU OFF AS
         WELL.)”

                Tomorrow will be a fucking bloodbath at plainfield high. I will
         open fire on all you sickening pieces of shit.

                I have in my possession
                3 home made pipe bombs,
                2 handguns, and
                1 semi auto rifle.

                I will be targeting this whore [Victim 1] personally.

               I know her exact schedule. I will slaughter EVERY SINGLE
         Peron who happens to have class with her. After I finish killing this
         whore [Minor Victim 1] I wil turn my sights on her friends. I will
         methodically pick you off as you all run for your lives in the crowds.
         Those that I miss will be be blown to hell with the pipe bombs I set
         around campus. I plan on leaving no survivors.

                If you ever talked to [Minor Victim 1], I swear to god I will put a
         bullet in your fucking skill. I suggest you stay home tomorrow if you
         value your life. If you think this is a joke then go to class tomorrow. I
         dare you. If you think the police have enough time to stop me this late
         at night then you know nothing about IP addresses.

                After I kill her friends I will begin to erase all the faggots and
         nigger at plainfield. You sucking subhumans are ruining everything for
         everyone. The world will thank me for removing you all. You faggots
         will have to answer to God for your sins.

                If you want the nudes of [Minor Victim 1] now is the time to get
         them. I will be gone from this earth tomorrow and so will hundreds of
         plainfield students.”

   Exhibit A and B.

         On December 17, 2015, Hernandez, using the name Brian Kil, posted “danville

   is still open. Maybe I’ll settle on some faggots and niggers at Danville.”

                                             67
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 68 of 90 PageID #: 1820




         On or about December 17, 2015, and as a result of Hernandez’s threats, school

   administrators evacuated and closed Plainfield and Danville High Schools.

         Between December 18, 2015, and December 20, 2015, Hernandez continued to

   threaten to kill Minor Victim 1, and Minor Victim 1’s family, friends, and classmates

   via the Internet. On December 20, 2015, Hernandez, using the name “Brian Kil,”

   posted the following threat on Facebook to fire bomb the Shops at Perry Crossing and

   Walmart, and to kill Victim 1, patrons, and first responders:




   Exhibits A and B.

         First responders arrived at the Shops of Perry Crossing and Walmart and

   evacuated the buildings, including the movie theater. Subsequently, Hernandez used

   Facebook to post the following:




                                            68
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 69 of 90 PageID #: 1821




   Ex. A and B, Superseding Indictment.

         Hernandez then posted a video of Minor Victim 1 engaging in sexually explicit

   conduct that he obtained from Minor Victim 1 via sextortion. Hernandez commented

   on the video as follows: “I want a new rifle so I can catch (Minor Victim 1) at Plainfield

   high School –brian.”

         On January 3, 2016, Victim 10, a Plainfield High School Board Member,

   received the following threat from Hernandez on Victim 10’s publicly available E-

   mail account (Gov. Ex. 1909):

         Hello Mr. [Victim 10]:

         Want to see a bunch of people slaughtered like pigs in the slaughter house?
   You should pay close attention to your schools because I’m coming mother fucker.

          Why has [Victim 1] been given a free pass? UNNACCEPTABLE. I will make
   this right. I would love to murder you and [Victim 10’s wife] before I go on my killing
   spree. I’m looking you up your address as we speak. Bye.




                                              69
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 70 of 90 PageID #: 1822




            Hernandez’s messages are attached herein as Government Exhibits 1700-

   1703, 1900-1909. Hernandez’s threats to use explosive devices and threats to kill,

   injure, and rape as associated with Counts 18-21 and 23-32, 38, and 40-41.

         Hernandez Compelled Victim 3 to Attend and Record a Community Forum in
                 Plainfield High School about the “Brian Kil” Investigation

            On January 5, 2016, Hernandez used the Internet to communicate with Victim

   3 about his sextortion of Minor Victim 1 in a series of messages. At that time, Minor

   Victim 1’s sextortion, and Hernandez’s threats to bomb schools had been in the news.

   In one message, Hernandez stated that, “[Minor Victim 1] was cool, but a little

   difficult to work with, which is understandable. She was snobby most of the time

   which I understand and she blew off dates a bunch as well. But at the end of the day

   I knew I could trust her and she was cool whenever we did talk about stuff.” Another

   message sent approximately 40 minutes later continued the conversation about

   Minor Victim 1 and ended with, “I’ve been in this situation a billion times with people

   I blackmail for money/info or girls for nudes. A lot of times they just fake pretend to

   be a cop or family member to try and scare you, so I had to test it out…” Additionally,

   Hernandez wrote, “nah I hope not LMAO. I still a lot more stealing and blackmailing

   to do. I want become the worst cyber terrotist that ever lived.” 25

            On January 6, 2016, Hernandez sent a message to Victim 3 that said, “yeah.

   Well I deserve to be thrown in jail tbh. If I ever do get caught just don’t come forward

   with our stuff. That will add another 10 years x.x”.




   25
        See Gov. Exhibits 202, 203, 216.
                                             70
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 71 of 90 PageID #: 1823




         As discussed by Principal Mel Seifert, who will appear before the Court at

   sentencing, the Plainfield school community lived in a constant state of fear. In an

   effort to assist students and parents, law enforcement and the school district

   scheduled a community forum on January 19, 2016 at Plainfield High School.

         On January 12, 2016, Hernandez sent the following messages to Victim 3

   relating to the community forum:

          “theres gonna be a community forum/meeting at plainfield high next. I need
   you to go to it. n-_-n”

         “I need you to go and tell me what they say. Its Tuesday night at 7:30. I need
   to know what the feds have to say.”

         “I can’t go. I fit the profile for the suspect. They will be looking for me. No
   ones gonna notice a black girl with an afro.”
         1.
         “you just gotta sit there for an hour and look pretty. Laugh at all the angry
   moms and drive home.”

         “I 1000% need you to go.”

       “don’t say “help” because then you become an accomplice.           You’re being
   FORCED to do what I say or else. Always remember that.”

   Exhibit A, B, and Superseding Indictment, 202, 203, 216.

         On January 19, 2016, law enforcement held the forum. Assistant United

   States Attorney Tiffany J. Preston, members of the FBI and Indiana State Police, and

   school officials were present. Attendees were searched at the door, and undercover

   officers filtered throughout the crowd of approximately 1000 people. TV cameras were

   not allowed at the forum.




                                            71
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 72 of 90 PageID #: 1824




         Subsequent to the community forum, Hernandez, using the name “Brianna

   Killian” and “Brian Mil,” posted the following messages via the Internet about what

   occurred during the forum and who attended: 26

         “ONLY 200 subpoenas. What have you been doing for nearly 2 months? Only
         200. LMAO. I’m going to kill ‘Minor Victim 1’ and unload on her friends and
         you only did 200? zzzZZZzzz”.

         “Searching for the lady with the 9 year who talked. Red scarf. Short hair.”

         “another interesting thing before I go to bed. The fat blonde lady with the
         glasses on top of her head and the tie-die shirt underneath a white west. “how
         do we know hes not here.” I was, and I learned a lot. ONLY 200 subpoenas.”

         “what happens if hes not caught” -charity I was shaking my damn head when
         you asked that charity. If I'm not found then i go on to make more threats and
         then I kill your kids. Dumb bitch. you had an entire week to think of a question
         and thats what you ask? "what if hes not caught? I'm so stupid please tell me
         what happens if hes not caught?"

         “chicago lady spoke after him. 27 She said nothing of importance. Shes useless.
         Shes coming back here to talk to us about staying safe online. She also lied
         about why they are so tight lipped. she said it's because “they know best” Later
         someone asks a question like this and they flip flop. the real answer: They
         dont know shit 200 court orders later. They are imcompetent. arrested poor
         patrick for no reason.”


         Hernandez’s criminal tradecraft included counterintelligence. His posts lead

   the community to believe (because he used details including what people said and

   even wore) that he was present at the forum and living among them and their

   children. It was utterly terrifying for the parents and students.




   26 Again, this information is relevant not only to offense conduct, but obstruction
   and retaliation.
   27
      During the forum, the AUSA mentioned her background in Child Exploitation and
   Kidnapping crimes from her first position in the Chicago field office.
                                             72
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 73 of 90 PageID #: 1825




      4. Hernandez’s Retaliation Against Victim 2 and her Family

         During the investigation, the FBI and the USAO attempted on several

   occasions to locate a victim who was currently being sextorted by Hernandez, and

   who would be willing to assist the authorities.

         Hernandez had finally made a critical error. When messaging a group of

   victims who were located in Maine, Hernandez revealed through the use of a screen

   shot the type of operating system he was using to sextort his victim (the TAILS

   operating system). That knowledge allowed the FBI to use a “NIT” that could be

   uploaded onto a video and deployed when Hernandez opened the video. However, the

   FBI knew that they were on borrowed time. According to the TAILS website, the

   operating system was scheduled for a routine update that summer. Once updated,

   the NIT would be useless. The FBI had to act quickly to find a victim who was

   currently being sextorted by Hernandez and who was also willing to assist the

   Government by uploading a video and sending it to Hernandez. The USAO obtained

   federal authority to use the NIT.     The, and with the assistance of another law

   enforcement officer, the FBI identified and located Minor Victim 2, who lived in

   Michigan.

         On June 9, 2017, the FBI drove to Michigan and interviewed Minor Victim 2.

   The details of that interview will be shared during the hearing. Hernandez was still

   extorting Minor Victim 2, and had been instructing Minor Victim 2 to upload images

   and videos to a Dropbox.com account known to investigators. The Dropbox.com

   account was not publicly accessible. With the consent of Minor Victim 2, law



                                             73
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 74 of 90 PageID #: 1826




   enforcement began communicating with Hernandez as Minor Victim 2 in an

   undercover capacity. During law enforcement’s undercover communications with

   Hernandez, and under the lawful authority given to them by the Court’s order, the

   FBI uploaded a small piece of code to a video file produced by Minor Victim 2, which

   did not contain any visual depictions of any minor engaged in sexually explicit

   activity. The Government will play that video at the sentencing hearing.

         As authorized, the FBI then uploaded the video file containing the code to the

   Dropbox.com account known only to Hernandez and Minor Victim 2.               When

   Hernandez viewed the video containing the code on a computer, the code disclosed

   the true IP address associated with the computer used by Hernandez. Screenshots

   of the communications follow:




                                           74
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 75 of 90 PageID #: 1827




         It is impossible to adequately convey the bravery of Victim 2 and her family.

   They knew that Hernandez would retaliate after Minor Victim 2 sent the video. After

   receiving the video, and in retaliation for not sending Hernandez the desired sexually

   explicit images, Hernandez began sending messages to the family of Victim 2 stating

   that Hernandez was going to murder and rape them.

         As set forth in Gov. Ex. 2002 and 2003, Hernandez sent the following text

   message to Victim 2’s family:




                                            75
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 76 of 90 PageID #: 1828




         As set forth in Government Ex. 2003, Hernandez sent the following text

   messages to Victim 2’s family:




                                        76
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 77 of 90 PageID #: 1829




         As set forth in Gov. Ex. 2004:




         As set forth in Gov. Ex. 2005:




                                          77
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 78 of 90 PageID #: 1830




         With the help of Minor Victim 2 and her family, the FBI was finally able to

   employ the NIT, and to identify Hernandez’s true internet protocol address in the

   summer of 2017.

         The FBI then spent a month analyzing Hernandez’s internet protocol address

   data through the use of Title III investigation, and monitored his residence in

   Bakersfield, California.    Without Minor Victim 2 and her family’s sacrifice,

   Hernandez may still be at large.

      5. Hernandez’s Tradecraft to Evade Detection and Obstruction of
         Justice

         As set forth in Exhibits A, B, and the PSR, Hernandez used the following

   sophisticated methods of tradecraft to mask and obfuscate his true identity and the

   true location of his IP address in an intentional effort to evade detection by law

   enforcement and obstruct justice. First, Hernandez used nearly 200 aliases to hide

   his true identity. As set forth above, Hernandez opened approximately 315 e-mail

   and social media accounts using numerous aliases then quickly ceased using the

   accounts in an intentional effort to impede or delay law enforcement investigative

   action on those accounts.

         Hernandez also used multiple e-mail service providers located outside the

   United States that are commonly discussed in online communities as not having

   records readily available to United States law enforcement during the course of

   criminal investigations, and as a method of tradecraft for obfuscation.

         Hernandez intentionally removed the password protection on his router to

   create an open Wi-Fi connection, which is commonly discussed in online communities


                                            78
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 79 of 90 PageID #: 1831




   as a method of tradecraft designed to create dissociation and obfuscation of identity

   during the course of a criminal investigation.

         On August 3, 2017, the FBI arrested Hernandez at the home he shared with

   his girlfriend. But, Hernandez was prepared. First, in the event Hernandez was ever

   arrested or searched, he wanted to ensure that law enforcement could not recover

   evidence of his crimes. So, Hernandez used methods routinely discussed in online

   communities to protect against the retention of metadata and forensic artifacts that

   could reveal to law enforcement evidence of his criminal activities.        Namely,

   Hernandez intentionally removed the hard drive from his computer to impede the

   success of commonly used law enforcement forensic investigative techniques to search

   computers. To get around the lack of a hard drive, he used an operating system that

   ran in temporary volatile memory. That is to say, the operating system ran from

   external storage media, such as a USB drive.       As set forth in the Superseding

   Indictment and Exhibits A and B, this was intentional.

         Hernandez designed his system so that all of the data in the device’s memory

   would be lost as soon as the operating system was shut down or the computer was

   powered off. This method eliminated Hernandez’s need for a hard drive to operate

   the computer, and it also left no record of his online activities. When he was done

   using his computer, Hernandez would simply remove the media (in this case, a thumb

   drive) containing the operating system from his computer. And, in the event law

   enforcement ever came to his door, all Hernandez had to do was quickly pull the




                                             79
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 80 of 90 PageID #: 1832




   thumb drive from his computer and all evidence of his online activities would be

   destroyed.

         His efforts worked. Indeed, Hernandez was using his computer at the time

   agents entered his home on August 3, 2017. Although the FBI had obtained “no

   knock” authority from a federal Magistrate in California, Hernandez acted quickly,

   and he immediately and intentionally removed the thumb drive containing the

   operating system from his computer as agents entered his room, thereby intentionally

   destroying metadata or forensic artifacts associated with his use of the operating

   system that constituted evidence of criminality.

         Hernandez encrypted multiple hard disc drives, and he created encrypted

   containers on external storage media in an intentional effort to prevent law

   enforcement from accessing evidence such as the child pornography he received

   through extortion. The encryption he used was so sophisticated that the FBI was

   unable to decrypt despite running attacks against it for months.

         Hernandez had also been careful to store some of his criminally obtained child

   pornography in hundreds of accounts online making it impossible for the Government

   to identify, seize, takeover, and delete those accounts.

         Put another way, as FBI agents entered his home, Hernandez quickly

   destroyed evidence, and ensured that his devices were protected by sophisticated

   encryption or otherwise impossible to locate, seize, and search. Importantly,

   Hernandez’s criminal obstruction, intentional encryption, and sophisticated

   tradecraft prevented law enforcement, despite its best efforts, from identifying



                                             80
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 81 of 90 PageID #: 1833




   numerous accounts and hundreds of victims from between at least August 3, 2017

   until February 6, 2020. 28

        B. The History and Characteristics of Hernandez do not Merit a
           Downward Variance, but rather, support a Guideline Sentence.

          As of the date of this filing, the Government has reviewed the PSR and the

   Defense Mitigation Report prepared by Jacqueline Guy. The Government has not yet

   received Hernandez’s sentencing memorandum nor has it received the report

   prepared by Dr. Fabian.

          Hernandez was 28 years old at the time of his arrest. He had never held a job.

   He didn’t have a driver’s license, a credit card, or an ATM card. He was admitted to

   college twice and began attending classes, but failed to complete his Freshman year.

   He acknowledged squandering his educational opportunities because he “just wasn’t

   interested.” PSR, p. 46.

          Hernandez had a long-time girlfriend who bankrolled his entire adult life. She

   was utterly devoted to him. Hernandez was devoted to his crimes. While she worked

   to support them, Hernandez spent all day victimizing children. His crimes were his

   full-time job.

          The Government will address Hernandez’s arguments regarding his family life

   during the sentencing hearing. To be clear, the Government has seen nothing that

   excuses the horrendous nature of Hernandez’s 5-year-long crime spree. Unlike other

   offenders, Hernandez had a loving mother, devoted sisters, a long-time girlfriend, a


   28
      As set forth in detail below, Hernandez’s delay in providing information to the
   Government has directly it impacted its ability to identify newly discovered victims
   from the encrypted hard drive.
                                            81
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 82 of 90 PageID #: 1834




   roof over his head, access to electronics and games, and plenty of food. Even after he

   pleaded guilty, his family immediately forgave him and continues to support him.

   There is just no excuse or sufficient mitigation for what he has done. 29

            In summary, the arguments Hernandez has presented in mitigation pale by

   comparison to the aggravating nature of his criminal offenses and are, to be plain,

   not close to enough to warrant a downward variance from a Guideline sentence of

   Life.

        C. A Sentence of Life Imprisonment is Reasonable whereas a Downward
           Variance will Result in an Unreasonable Sentencing Disparity

            A Life Sentence is reasonable in light of other sentencings from around the

   country for much less serious sextortion offenses. The following defendants were all

   convicted of sextortion cases, and were sentenced to between 50 years and Life

   imprisonment. As set forth below, Hernandez’s crimes are much more serious than

   the defendants below because his crimes were committed for a longer period of time,

   against more (and for some, younger) victims, and involved threats to use explosive

   devices, death, and rape. Compare Hernandez’s conduct to the following:

        •   United States v. Lucas M. Chansler, 3:10-cr-0100, M.D. Florida (2014):

            Chansler received a sentence of 105 years’ imprisonment for sextorting



   29
       Regarding Hernandez’s post-conviction decisions, the Government hereby
   incorporates its filing under docket number 166. The Court should consider the facts
   set forth in docket number 166 under Title 18, United States Code, Section 3553(a),
   but only with respect to whether the Court believes it entitles Hernandez to a
   downward variance. The Court may not consider the facts obtained post-conviction
   as relevant conduct or to his detriment when arriving at Hernandez’s sentence. For
   the reasons set forth therein, the Government’s position is that that facts set forth in
   docket number 166 do not merit a downward variance.
                                             82
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 83 of 90 PageID #: 1835




          approximately 350 girls between the ages of 13 and 18. The duration of his

          crimes were 2-3 years. Chansler had 26 different poses for 41 different pictures

          that he wanted from each of his victims. The poses became more sexually

          graphic as time went on. Chansler used 135 different online IDs to conceal his

          identify and location. Chansler released 49 of those images. Chansler was a

          Criminal History Category I. Defense counsel argued that he suffered from

          depression, social avoidance, and was not a pedophile at the sentencing.

      •   United States v. Tremaine Hutchinson, 1:12-cr-10161, N.D. Georgia (2013):

          Hutchinson was sentenced to Life, and the 11th Circuit affirmed his sentence.

          Hutchinson, 27, sextorted approximately 15 minor victims between 11 and 16.

          He used fake social media to “friend” victims, and obtained nude photographs

          of the victims by offering to buy them thing.       Upon receiving the nude

          photograph, Hutchinson then extorted the victims, and molested four of them.

          Hutching’s total offense level was 50. He had no criminal history. Hutchinson

          expressed remorse at the sentencing.

      •   United States v. Gregory Bogomol, N.D. Texas, (2015): Bogomol was sentenced

          to 60 years’ imprisonment after sextorting two 15-year old males. Bogomol,

          39, was a high school teacher. Bogomol used social media applications such

          as KIK, Grindr, and Pinger to initiate conversations with underage males.

          Bogomol posed as a minor female and sent nude images of females to entice

          the boys to produce sexually explicit pictures. After Bogomol received an image

          from the minor male, Bogomol would make additional explicit demands. If the



                                             83
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 84 of 90 PageID #: 1836




          minor male did not comply with his demands, Bogomol would threaten to send

          sexually explicit pictures of the boy to the boy’s friends via social media

          applications.

      •   United States v. Wesley Brandt, 8:11-cr-58, M.D. Fla. (2011).: Brandt was

          sentenced to 90 years’ imprisonment (affirmed by the 11th Circuit) for

          committing 13 counts of production, distribution and receipt of child

          pornography.    Brandt used the Internet to coerce seven minor females

          (between 13 and 16 years’ old) to photograph themselves in a sexually

          explicit manner and then send him the photographs. Brandt’s total offense

          level of 43 and a criminal history category of I, yielding an advisory guidelines

          range of life imprisonment. Although Brandt argued to the 11th Circuit and

          the District Court that he had no physical contact with his victims, the Court

          found that this fact cannot serve to minimize - much less neutralize - the

          devastating psychological impact that his offenses left in their wake, as

          exemplified by the poignant statements of one of his teenage victims and the

          victims’ families at sentencing. (See Brandt, No. 12-16321); citing Farley, 607

          F.3d at 1345 (“[T]he sexual abuse of children, and the use of the Internet

          to 9 facilitate that abuse, are serious problems affecting the health and

          welfare of the nation.”).

      •   United States v. Robert Dion Ables, 4:17-CR-38 (N.D. Texas)(2017). Ables was

          sentenced to 80 years’ imprisonment (5th Circuit upheld on appeal) for

          sextorting minor females and males using a social media application. Ables



                                             84
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 85 of 90 PageID #: 1837




         posed as a young girl on social media to trick a 14-year old Canadian girl into

         sending him sexually explicit images of herself.   He then threatened to post

         them if she didn’t send more. The victim sent Ables 25 images. Ables also

         admitted to sextorting adult men for money.          Ables distributing child

         pornography to other adult men to entice the men to reciprocate with explicit

         images of themselves.

      D. A Life Sentence is Necessary to Afford Adequate Deterrence to
         Criminal Conduct and to Protect the Public from Further Crimes of
         the Defendant.

         The public must be protected from Hernandez. In support of this argument,

   the Government has filed under seal the expert report of Dr. Reid Meloy field at

   Docket Number 170, and incorporates his conclusions herein.

         In summary, Dr. Meloy opines that Hernandez’s display all four personality

   traits known as The Dark Tetrade. They include Machiavellianism, Narcissism,

   Psychopathy, and Sadism. According to Dr. Meloy, it is reasonably psychologically

   certain, within the limits of the information he reviewed, that Hernandez’s

   personality will remain the same as he grows older, but his specific behaviors may

   vary depending on the constraints, opportunities, privileges, and degrees of freedom

   that he will enjoy.

         When it comes to the specific traits of the Dark Tetrade, there are no known

   mental health treatments for such conditions that have been shown to be effective,

   with the exception of narcissism. Put another way, years of therapy in the Bureau of

   Prisons will not change Hernandez’s criminal mind and motivations.          There is



                                            85
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 86 of 90 PageID #: 1838




   nothing about Hernandez’s crimes that requires strength of physical endurance. In

   other words, he will not “age out” of his crimes.

         The public has to be protected from him indefinitely. The Government will call

   Dr. Meloy as a witness at the sentencing hearing.

      E. A Life Sentence is Just Punishment for Hernandez’s Victims

         A Life sentence is necessary because there is a need for the sentence imposed

   to reflect the seriousness of the offense, to promote respect for the law, and to provide

   just punishment for the offense. It is important to note that Hernandez’s crimes

   extend far beyond the suffering that the identified victims endured. Each and every

   one of the 100 victims about which the Government was aware prior to the evening

   of February 6, 2020 is a human being. They too have names. They have families and

   friends. They had hopes and dreams that didn’t involve becoming one of Hernandez’s

   “slaves,” as he liked to call them. The trauma Hernandez has caused to so many

   victims and their families more than justifies a life sentence. His victims and the

   public deserve to know that he will never be able to hurt another human being.

   Something about how this is a new kind of trauma.

         To suggest that somehow Hernandez’s crimes are less serious or that he is less

   dangerous because he didn’t commit a contact offense is insulting to these victims

   and is a complete misunderstanding of the true nature and circumstances of his

   offenses. Hernandez forced these victims to victimize themselves. They were made

   to insert objects into their bodies under duress and masturbate against their will.

   They were forced to pretend as though they enjoyed their own victimization as they



                                              86
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 87 of 90 PageID #: 1839




   posed for Hernandez. They were given precise instructions on his degrading requests

   and were required to bend at the director of their own child pornography. Worse yet,

   they were forced to victimize others. Hernandez made them choose the type of

   victimization other victims would receive, and forced them to record sex acts with

   their own significant others.

         Hernandez also chose victims who were in their formative years—when they

   were supposed to be learning to develop their own sexuality and relationships. The

   victims themselves can best address the impact these atrocities have had on their

   lives. However, the last impact of sextortion on victims is still being studied. How it

   will alter the course of their lives, including their ability to form meaningful

   attachments and function is not yet known.          Hernandez did all of this, as he

   repeatedly told his victims, because he thought it was “fun.”

         For example, when asked why he was sextorting children, Hernandez told

   Victim 3 “just have that dickish personality people generally don't like that. I cant

   help it. Its just too much fun. And hilarious.” Gov. Ex. 216. Hernandez said, “I was

   bored so I exposed some stupid bitch for fun.” And, “its fun causing panic and fucking

   peoples days up tbh. Im kinda starting to feel bad for [MV1]. ill post some more

   bullshit tonite to scare the moms. Wed afternoon im threatening 9 schools around

   Indiana. then ill threaten plainfield again. Then threaten the elementary schools

   nearby. I’ll talk about raping the kids. wed nite im posting [Minor Victim 1’s] nudes

   while I have everyones attention..then ill chalk this one up and move on to something

   else lol. I saved a bunch of pics of these little kids from elementary. Im blacking their



                                              87
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 88 of 90 PageID #: 1840




   eyes out and making threats about raping/killing em. I don't enjoy it lol. I just think

   its funny fucking with people. The kid shit will piss a lot of people off. Cant wait.”

   Gov. Ex. 216.

         Hernandez went on to say, “theres more. School went back in session yesterday

   and over the weekend I threated to massacre the nearest elementary and her school.

   The fbi and home land secuity took over the case 3 weeks ago. The school had metal

   detectors and shit and no backpack policy.” He told Victim 3, “parents are freaked

   out. No one is sending the kids even with the metal detectors and fbi. and im not done

   with the bitch!!!! mores coming.” Gov. Ex. 216.

         When discussing sending Minor Victim 3o attend the community forum,

   Hernandez said, “a lot of people think im too far to do anything. Thanks to you ill be

   quoting shit directly from the forum. People are going to think twice about their kids

   safety after that.” Gov. Ex. 216. He was right.




                                             88
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 89 of 90 PageID #: 1841




      V.     CONCLUSION

           WHEREFORE, and for the foregoing reasons, the United States respectfully

   requests that the Court sentence Hernandez to Life Imprisonment, which is a

   Guidelines sentence. The Court may fashion a Life sentence under Counts 9-11 which

   have a statutory maximum sentence of Life Imprisonment. Given that the eight

   counts of Sexual Exploitation of Minors have a statutory maximum sentence of 30

   years’ imprisonment, but are stacked, the Court should also find that Hernandez’s

   crimes warrant an effective life sentence on the sexual exploitation charges through

   U.S.S.G. Section 5G1.2 by running consecutive the non-grouped production charges

   to achieve a sentence of 240 years.

                                               Respectfully submitted,

                                               JOHN E. CHILDRESS
                                               ACTING UNITED STATES ATTORNEY

                                         By:     /s/ Tiffany J. Preston
                                                 Tiffany J. Preston
                                                 Assistant United States
                                                 Attorney
                                                 10 W. Market St., Suite 2100
                                                 Indianapolis, Indiana 46204-
                                                 3048
                                                 Telephone: (317) 226-6333
                                                 Email:
                                                 Tiffany.Preston@usdoj.gov




                                                 89
Case 1:17-cr-00183-TWP-TAB Document 172 Filed 03/01/21 Page 90 of 90 PageID #: 1842




                               CERTIFICATE OF SERVICE


          I hereby certify that on March 1, 2021, a copy of the foregoing

   GOVERNMENT’S SENTENCING MEMORANDUM was filed electronically. Notice

   of this filing will be sent to all registered parties by operation of the Court’s electronic

   filing system. Parties may access this filing through the Court’s system.




                                               90
